ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_04_FR.txt. 471

OPINION INDIVIDUELLE DE M. ODA

[Traduction]
TABLE DES MATIÈRES
Pages
OBSERVATIONS LIMINAIRES : . . . . . . . : . . . … . . . . . . . . . 472
PREMIÈRE PARTIE. LA QUALITÉ DE DEMANDEUR DU NICARAGUA . . . . . . 473
Chapitre 1. La déclaration d’accéptation de la disposition facultative faite par
le Nicaragua en 1929 . . . . . . . . . . . . . . . . . . . . .. 473
Chapitre 2. L'article 36, paragraphe 5, du Statut . . . . . . . . . . . 478
Chapitre 3. La position du Nicaragua en ce qui concerne la clause faculta-
tive ........ 4e ee ee ee ee 483
DEUXIÈME PARTIE. L'EFFET DE LA LETTRE DE M. SHULTZ ........ 439
Chapitre 1. Nouveaux types de réserves . . . . . . . . . . . . . . . 439

Chapitre 2. Dénonciation et modification de la déclaration des Etats-Unis 494

Chapitre 3. Effet quant au Nicaragua de la dénonciation par les Etats-Unis de
lobligation qu’ils avaient souscrite en vertu de la clause facultative . . 510

CONCLUSIONS . . . . . . . . 4 4 4 4 4 ee .  . . . 513

83
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 472

OBSERVATIONS LIMINAIRES

Bien que je me sépare de la Cour sur nombre de points essentiels, je
souscris à sa conclusion (par. 113, al. 1 c)) selon laquelle elle a compétence
pour connaître de l’affaire, pour l’unique raison que je ne peux, avec
assurance, me dissocier de l’interprétation qui est donnée dans l’arrêt du
traité d’amitié, de commerce et de navigation conclu entre le Nicaragua et
les Etats-Unis en 1956.

Pourtant il n’est pas du tout question de ce traité dans la requête du
Nicaragua, et il en a été à peine question à l'audience, sauf une fois, lorsque
l'agent du Nicaragua a déclaré qu’il constituait « une base subsidiaire de
compétence de la Cour » : d’autre part, je ne suis pas convaincu que la
Cour se soit suffisamment assurée qu’un différend quant à l'interprétation
ou à l'application du traité — lequel est de caractère commercial — existe, ni
que, si tel est le cas, les Parties ont essayé d’engager des négociations
diplomatiques et que celles-ci n’ont pas abouti à un règlement (voir l’ar-
ticle XXIV, paragraphe 2, du traité). Je crains que la Cour ne puisse
paraître se prêter à la soumission d’une affaire « par la petite porte ». Aussi
doit-il être entendu qu’une instance entamée devant la Cour en vertu du
traité de 1956 doit être d’une portée beaucoup plus strictement limitée que
celle introduite par le Nicaragua dans sa requête initiale. En d’autres
termes, la Cour ne peut connaître de la présente affaire que dans la me-
sure où il est établi que telle ou telle disposition précise du traité a été
violée.

De plus, en acceptant ce traité comme un des fondements de sa com-
pétence, la Cour semble implicitement admettre que l’article 36, para-
graphe 2, de son Statut, lu en conjonction avec le paragraphe 5, ne cons-
titue pas une base de compétence solide. Il est vrai que dans l'affaire
relative au Personnel diplomatique et consulaire des Etats-Unis à Téhéran la
Cour a fondé sa juridiction sur deux sources distinctes, mais elle l’a fait
pour des raisons qui n’ont pas d’équivalent dans la présente instance, de
sorte que la mention faite dans l'arrêt de ce prétendu précédent représente
une application extrêmement équivoque de la jurisprudence de la
Cour.

Vu le délai déraisonnablement court imparti aux juges pour rédiger leur
opinion individuelle ou dissidente en la présente affaire, je ne pourrai, à
mon grand regret, traiter de tous les aspects de l’arrêt auxquels je ne puis
souscrire. Je me bornerai donc, pour lessentiel, à exposer mes vues, qui
sont diamétralement opposées à celles exposées dans l’arrét, sur l’ar-
ticle 36, paragraphe 2, couplé avec le paragraphe 5, du Statut de la Cour,
puisque ces dispositions, qui sont la base même du régime dit de la clause
facultative ou de la juridiction obligatoire, soulèvent des questions d’in-
terprétation et d'application à ce point importantes que l’avenir de la Cour
pourrait peut-être en dépendre.

84
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 473

PREMIÈRE PARTIE. LA QUALITÉ DE DEMANDEUR DU NICARAGUA

Chapitre 1. La déclaration d'acceptation
de la disposition facultative faite par le Nicaragua en 1929

I.

Le Nicaragua est devenu Membre de la Société des Nations le 3 no-
vembre 1920!. Le 13 décembre de la même année, il s’est joint aux autres
Membres de la Société des Nations quand ceux-ci ont adopté à l'unanimité
une résolution portant approbation, avec les amendements qui y avaient
été apportés, du projet de Statut de la Cour permanente de Justice inter-
nationale et prévoyant la signature d’un protocole par lequel les Membres
de la Société des Nations constateraient « qu’ils reconnaissent ce Statut ».
Le protocole était libellé de manière à donner effet et sens à cette recon-
naissance, puisqu'il prévoyait premièrement que le Statut de la Cour
entrerait en vigueur une fois le protocole ratifié par la majorité des
Membres de la Société, et, deuxièmement, que ceux-ci déclareraient
« accepter la juridiction de la Cour dans les termes et conditions prévus
dans le Statut ci-dessus visé ». Le protocole disposait en outre :

« Le présent Protocole … sera ratifié. Chaque Puissance adressera
sa ratification au Secrétariat général de la Société des Nations, par les
soins duquel il en sera donné avis à toutes les autres Puissances
signataires. Les ratifications resteront déposées dans les archives du
Secrétariat de la Societé des Nations. » (C.P.J.I. série D n° 1, 4e éd.,

p. 7.)

Il était donc indispensable de ratifier le protocole pour que la Cour
permanente soit établie et pour qu’elle soit dotée d’une compétence ratione
personae. Ii peut donc en être conclu qu’un Etat, même s’il avait voté pour
la résolution du 13 décembre 1920 et même s’il était demeuré Membre de la
Société des Nations, ne pouvait être réputé avoir accepté la juridiction de la
Cour, juridiction prise au sens minimal ci-dessus, que s’il avait signé et
ratifié le protocole, lequel a été ouvert à la signature trois jours seulement
après l’adoption de la résolution.

Le Nicaragua a signé le protocole de signature, mais il ne l’a fait que le
14 septembre 1929, date à laquelle il a aussi signé le protocole concernant
la revision du Statut de la Cour permanente de Justice internationale. Il
reste que, comme il est à maintes reprises précisé dans l’arrêt, rien ne
prouve que le Nicaragua ait jamais déposé aux archives du Secrétariat dela
Société des Nations un instrument de ratification. Mais d’autre part il
ressort des pièces communiquées à la Cour qu'entre 1934 et 1939 le
Nicaragua a procédé sur le plan interne aux formalités devant conduire à ia

! Le Nicaragua a notifié par la suite, le 26 juin 1936, son intention de se retirer de la
Société des Nations, et ce retrait a pris effet le 26 juin 1938 (Société des Nations, Journal
officiel, XVII année, nes 8-9 (1936), p. 923).

85
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 474

ratification du protocole de signature du Statut. Sur le plan extérieur, le
ministre des affaires étrangères du Nicaragua a envoyé le 29 novembre
1939 au Secrétaire général de la Société des Nations un télégramme ainsi
libellé :

[Traduction de l'espagnol]

« Statut et protocole Cour permanente Justice internationale La
Haye déjà ratifiés. Instrument de ratification sera envoyé en temps
voulu. Relations. »

Le conseiller juridique par intérim de la Société des Nations a accusé
réception du télégramme le 30 novembre 1939, dans les termes sui-
vants :

« En réponse, je m’empresse de vous informer que le service com-
pétent du Secrétariat se tient à la disposition de votre gouvernement
pour lui faciliter les formalités relatives au dépôt dudit instrument de
ratification. » (Annexe 23 au contre-mémoire des Etats-Unis.)

Le Secrétariat de la Société des Nations n’a cependant pas reçu l’instru-
ment de ratification. Dans la lettre qu’il a adressée le 15 septembre 1942 à
M. Manley O. Hudson, le conseiller juridique par intérim écrivait :

« Nous n'avons pas reçu la ratification nécessaire pour parachever
la signature du protocole de la Cour, ainsi que pour donner effet aux
obligations visées à l’article 36. Toutefois, le 29 novembre 1939, le
Secrétaire général a été informé par télégramme que le protocole de la
Cour avait été ratifié par le président de la République du Nicaragua.
Cependant nous n’avons jamais reçu l'instrument de ratification,
lequel aurait dû nous être envoyé. Le Nicaragua n’est donc lié ni par
le protocole ni par la clause facultative. » (Annexe 25 au contre-
mémoire des Etats-Unis.)

Dans son mémoire (par. 86), le Nicaragua admet que « l'instrument de
ratification du protocole de signature ne semble pas avoir été déposé ». Et
on lit ceci dans l’annexe 1 audit mémoire :

« Les recherches auxquelles le Gouvernement du Nicaragua a pro-
cédé aux fins de la présente instance dans les archives officielles
nicaraguayennes n’ont pas révélé à ce jour de document attestant que
l'instrument de ratification du protocole de signature du Statut de
la Cour permanente de Justice internationale ait été transmis à
Genève. »

L'agent du Nicaragua a déclaré à l’audience du 8 octobre 1984 :

« Les événements de la seconde guerre mondiale, qui battait son
plein, et les attaques dirigées contre les navires de commerce, peuvent
donc expliquer que ces instruments ne soient apparemment jamais
parvenus au Greffe de la Cour permanente. »

86
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 475

Le Nicaragua lui-même semble donc reconnaître que linstrument de
ratification du protocole n’a pas été déposé, comme il aurait dû l’être, au
Secrétariat de la Société des Nations.

Le Nicaragua a émis l'opinion que ce vice intervenu dans le processus de
reconnaissance du Statut et d'acceptation de la juridiction de la Cour
permanente de Justice internationale peut s'expliquer par le déclenche-
ment de la guerre en Europe, en 1939. Néanmoins, ce qui importe en la
présente espèce, ce n’est pas la question de savoir si l'instrument de rati-
fication indispensable aurait pu être déposé à une date donnée en 1939.
Même si l’on reconnaît la gravité de la situation qui existait en Europe dès
1939, il est difficile de croire que le Nicaragua n’aurait pas pu, à un moment
ou à un autre jusqu’en 1945, combler cette lacune s’il avait toujours eu
l'intention de devenir partie au Statut de la Cour permanente de Justice
internationale.

Ir

Ainsi, le Nicaragua n’était allé qu’à mi-chemin dans la reconnaissance
du Statut (pour paraphraser la résolution de 1920) ou afin d’accepter la
juridiction (pour paraphraser le protocole) lorsque, le 24 septembre 1929, i]
a fait la déclaration suivante, conformément à ce qu’il est convenu d’ap-
peler la disposition facultative :

« Au nom de la République du Nicaragua, je déclare reconnaître
comme obligatoire et sans condition la juridiction de la Cour perma-
nente de Justice internationale. »

L'article 36 du Statut de la Cour permanente stipulait que ces déclara-
tions pouvaient être faites « soit lors de la signature ou de la ratification du
protocole » de signature, « soit ultérieurement ». Le Nicaragua a fait sa
déclaration dix jours après avoir signé le protocole, ce qui donne à penser
qu’il avait véritablement l'intention, à l'époque, de parachever toutes les
formalités par lesquelles il aurait reconnu le Statut et accepté la juridiction
de la Cour permanente — et, qui plus est, accepté celle-ci comme obliga-
toire et sans condition. La ratification n’ayant pas eu lieu, il n’en a rien été,
et cette intention, comme nous l’avons vu, ne s’est jamais concrétisée. Du
point de vue de l’effectivité juridique, le fait que le Nicaragua a parcouru la
moitié du chemin n’a aucune valeur. Car, après tout, quel effet peut être
attribué à sa déclaration reconnaissant comme obligatoire une juridiction
qu'il n’a pas acceptée selon les formes prescrites, la juridiction d’une Cour
dont il n’a pas reconnu le Statut dans les formes prescrites ?

A cet égard, et même en tenant pour établi que le Nicaragua n’ait jamais
varié dans son intention, je ne saurais accepter le postulat que cette
intention compensait le vice, dès lors qu’il s'agissait d’un vice de forme.
Comme je l’ai indiqué dès le départ, la ratification du protocole était un
impératif absolu et, sans cette ratification, la Cour permanente ne pouvait
être compétente vis-à-vis du Nicaragua. Je me trouve conforté dans cette

87
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 476

conclusion par le libellé même de la résolution du 13 décembre 1920, où il
est déclaré explicitement que la Cour serait appelée à siéger uniquement
dans « les litiges entre les Membres [de la Société des Nations] ou Etats
ayant ratifié [le protocole] », ainsi qu’entre les autres Etats auxquels la
Cour était ouverte aux termes de l’article 35, paragraphe 2, de son Statut
(CPJ.I. série D n° I, 4 éd., p. 7). Le Nicaragua n’a jamais appartenu à
aucune de ces deux catégories. La ratification n’était donc pas une simple
formalité, pas plus que ne l’était l'obligation d’« adresser » la ratification
au Secrétaire général, vu que celui-ci ne pouvait en donner avis « à toutes
les autres Puissances signataires » que si elle était accomplie. Que je sache,
il n’a jamais été reproché au Secrétaire général d’avoir négligé de procéder
à cette notification sur la foi du télégramme de 1939.

A l’époque de la Cour permanente il ne faisait aucun doute à La Haye
que le Nicaragua ne pouvait être considéré comme lié par sa déclaration
tant qu’il n'avait pas ratifié le protocole. C’est ce qui ressort sans aucune
ambiguïté de la Collection des textes régissant la compétence de la Cour
publiée par le Greffier (C.P.J.I. série D n° 6, 4° éd., 1932), qui comprend
une liste des « Signataires » de la disposition facultative (p. 32), immé-
diatement suivie d’une liste des « Etats liés » (p. 33). Plusieurs Etats
figurent dans la première liste et non dans la seconde : dans la plupart des
cas parce qu'il restait à respecter une condition volontairement assumée
de ratification de la déclaration, mais, s'agissant du Nicaragua, parce
que celui-ci n’avait pas ratifié le protocole (ibid, p. 58, note 5, et tableau
de la page 61). Cette situation est demeurée inchangée tout au long
de l'existence de la Cour permanente, et c’est ainsi qu'il n’a jamais
été possible, à aucun moment, de faire fond sur la déclaration du Nica-
ragua.

Il importe de noter que le Nicaragua n’était pas le seul pays à avoir fait sa
déclaration avant d’avoir procédé à la ratification indispensable du pro-
tocole de signature du Statut. En particulier, au début de la création de la
Cour permanente de Justice internationale, plusieurs Etats, sans doute
encouragés par le libellé même de l'article 36 du Statut, ont déposé des
déclarations d’acceptation de la juridiction obligatoire « lors de la signa-
ture » du protocole de signature, bien avant d’avoir ratifié le protocole.
C’est ainsi qu’il est indiqué dans le Quinzième Rapport annuel de la Cour
permanente de Justice internationale, dernier rapport publié avant 1945,
qu’au 15 juin 1939 le protocole de signature de 1920 avait été signé par
cinquante-huit nations, dont neuf (Etats-Unis d'Amérique, Argentine,
Costa Rica, Egypte, Guatemala, Iraq, Libéria, Nicaragua et Turquie) ne
l'avaient pas ratifié ; les huit Etats dont le nom apparaît en italiques
avaient pourtant déclaré, d’une manière ou d’une autre, accepter la juri-
diction obligatoire de la Cour. |

Quelle que soit la valeur en droit des annuaires officiels, il reste que le
Greffier de la Cour a pris soin de préciser, dans sa préface aux addenda à la
susdite Collection des textes régissant la compétence de la Cour qui ont été
incorporés dans les Rapports annuels, que ladite collection cite « les actes
internationaux entrés en vigueur ou simplement signés» (voir par

88
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 477

exemple C.P.J.I. série E n° 15, p. 205), de sorte qu’on ne peut tirer aucune
conclusion utile de l’inclusion du nom des huit Etats susmentionnés dans le
Tableau des Etats ayant souscrit à la disposition facultative.

La situation du Nicaragua à cet égard demeurait, au 31 décembre 1945,
inchangée. Dans le Seizième Rapport de la Cour permanente de Justice
internationale (le dernier volume de la série, portant sur la période 1939-
1945, et qui n’est donc plus appelé rapport annuel), publié après 1946, les
mentions concernant le Nicaragua sont identiques à celles portées dans les
volumes précédents, à cette seule différence que la note suivante a été
ajoutée, sous une rubrique intitulée Protocole de signature du Statut de la
Cour :

« Suivant un télégramme en date du 29 novembre 1939, adressé à la
Société des Nations, le Nicaragua a ratifié le Protocole, l'instrument
de ratification devant suivre. Le dépôt de celui-ci n’a cependant pas
encore eu lieu. » (C.P.J.I. série E n° 16, p. 323.)

Dans ledit rapport, comme dans les rapports précédents, le Nicaragua
figure au nombre des Etats qui ont souscrit [à la disposition facultative]
sans condition de ratification (ibid., p. 43), et aussi au nombre des Etats qui
ont souscrit sans condition de ratification, mais sans que le protocole de
signature du Statut ait été ratifié (ibid, p. 43). Méme dans ce rapport, le
Nicaragua ne figurait pas au nombre des vingt-neuf Etats liés (ibid., p. 44).
Malgré le télégramme de 1939, aucun changement n’a été apporté 4 la
classification du Nicaragua dans le Tableau des Etats ayant souscrit a la
disposition facultative (ibid., p. 337).

Il

Il va sans dire que la déclaration d’acceptation de la juridiction obliga-
toire de la Cour permanente de Justice internationale n’avait en soi aucun
effet si elle émanait d’un Etat qui n’était pas devenu partie au Statut de la
Cour permanente de Justice internationale, et que la déclaration d’accep-
tation de la juridiction obligatoire de la Cour ne pouvait être en vigueur
sans que le Statut lui-même, auquel seule une telle déclaration pouvait être
rattachée, fût reconnu.

Il n’est pas aisé de préciser le nombre des Etats dont la déclaration
d’acceptation de la juridiction obligatoire de la Cour était encore valide en
1945, en raison des incertitudes qui entourent les déclarations de certains
pays. Un assez grand nombre de déclarations étaient déjà devenues cadu-
ques à cette époque, après expiration du délai fixé dans leur texte, et des
déclarations faites par des Etats qui ne figuraient pas au nombre des
membres fondateurs de l'Organisation des Nations Unies étaient encore
valides. En 1945, il était possible de dire, en se basant sur le Quinzième
Rapport annuel (le dernier disponible), qu’une vingtaine de déclarations
faites par des Etats membres fondateurs de l'Organisation des Nations
Unies étaient encore valides et efficaces. Jen arrive ainsi à la question du
passage à la Cour internationale de Justice.

89
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 478

Chapitre 2. L'article 36, paragraphe 5, du Statut
I

L'origine de l’article 36, paragraphe 5, du Statut de la Cour actuelle
remonte à une question que la délégation du Royaume-Uni a posée au sein
du comité de juristes réuni à Washington en vue de préparer la conférence
devant se tenir à San Francisco au printemps de 1945 pour rédiger la
Charte des Nations Unies. Dans un document daté du 10 avril 1945, le
Royaume-Uni a situé le problème en ces termes :

« Une telle question qui se posera à propos de l’article 36 sera de
savoir quelles mesures il conviendra de prendre concernant les accep-
tations en vigueur de la disposition facultative par lesquelles divers
pays se sont engagés, moyennant certaines réserves, à reconnaître
comme obligatoire la juridiction de la Cour. Ces acceptations doivent-
elles être considérées comme devenues automatiquement caduques,
ou bien faudrait-il prévoir un système qui permette de les maintenir en
vigueur, assorti éventuellement de dispositions réservant à ceux qui le
souhaitent la faculté de les reviser ou de les dénoncer ? » (CNUOI,
vol. XIV, p. 318. Les italiques sont de moi.)

La lecture des documents du comité de juristes ne révèle aucune autre
analyse significative de la question, mais dans son compte rendu du 14 avril
1945, le sous-comité chargé de l’avant-projet de l’article 36 a estimé qu’il
conviendrait de prévoir « un accord spécial pour maintenir ces accepta-
tions en vigueur » (en anglais « a special agreement for continuing these
acceptances in force ») (ébid., p. 290). Ainsi donc, l’objectif était, dès le
départ, le maintien en vigueur.

Il

Le 28 mai 1945, le représentant du Royaume-Uni a fait devant le co-
mité IV/1 de la conférence de San Francisco la déclaration suivante :

« Si le Comité décide de conserver la clause facultative, il pourrait
prévoir la prolongation de la validité des adhésions actuelles. Etant
donné que quarante Membres des Nations Unies sont liés par cette
clause, la compétence obligatoire serait dans cette mesure même une
réalité. » (CNUOL vol. XIII, p. 231.)

Un sous-comité a été constitué le même jour, et le rapport soumis par lui au
comité IV/1 le 31 mai 1945 contient le passage suivant :

« The text proposed by the Subcommittee to the Committee is
attached. This text is the same as that of the first alternative proposed
for Article 36 by the Committee of Jurists of Washington, with the
exception of the two following modifications :

90
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 479

(2) The new paragraph which follows (new paragraph 4) has been
inserted after paragraph 3 :

‘Declarations made under Article 36 of the Statute of the Per-
manent Court of International Justice and which are still in force
shall be deemed as between the parties to the present Statute to
have been made under this Article and shall continue to apply, in
accordance with their terms.’ » (CNUOL vol. XIII, p. 558. Les
italiques sont de moi.)

Le texte français de ce nouveau paragraphe se lisait comme suit :

« Les déclarations encore en vigueur, faites en application de l’ar-
ticle 36 du Statut de la Cour permanente de Justice internationale,
seront considérées, en ce qui concerne les rapports réciproques des
parties au présent Statut, comme ayant été faites en application
du présent article, et continueront à s’'appliquer conformément aux
conditions qu’elles stipulent. » (Jbid., p. 564. Les italiques sont de
moi.)

En d’autres termes, les textes anglais et français étaient rédigés exactement
de la même façon.

Au cours de l’examen de ce rapport au comité IV/1, le 1er juin 1945,
plusieurs délégués ont exprimé leurs vues sur cette disposition particu-
hiére :

Canada :

« D’après le nouveau paragraphe cité ci-dessus, aussitôt que les
Etats signent la Charte, la grande majorité d’entre eux tombent auto-
matiquement sous la juridiction obligatoire de la Cour du fait des
déclarations encore en vigueur. » (Ibid., p. 258.)

Royaume-Uni :

« Après avoir rappelé que son pays a accepté la compétence de la
Cour depuis seize ans, il déclare que, pour les raisons indiquées dans le
rapport, il est en faveur du compromis qui y est proposé. Il estime que,
de ce fait, quarante Etats deviendraient automatiquement soumis à la
juridiction obligatoire de la Cour. » (Zbid., p. 259.)

Australie :

« Il désire … attirer l’attention sur le fait que non pas quarante, mais
une vingtaine d'Etats seraient liés automatiquement par suite du
compromis. A ce sujet il fait observer que, sur les cinquante et un Etats
qui ont adhéré à la clause facultative, trois ont cessé d’être des Etats
indépendants, dix-sept ne sont pas représentés à la Conférence, et les
déclarations d’une dizaine des autres Etats ont expiré. » ({bid,
p. 260.)

91
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 480

Le 5 juin 1945, la France a fait une nouvelle proposition, consistant à
donner au paragraphe susmentionné la rédaction suivante :

« Les déclarations faites en application de l’article 36 du Statut dela
Cour permanente de Justice internationale pour une durée qui n’est pas
encore expirée seront considérées, dans les rapports entre parties au
présent Statut, comme comportant acceptation de la juridiction obliga-
toire de la Cour internationale de Justice pour la durée et dans les
conditions exprimées par ces déclarations. » (CNUOI, vol. XIII, p. 484.
Les italiques sont de moi.)

Le texte anglais de ce projet d’amendement était ainsi libellé :

« Declarations made under Article 36 of the Statute of the Perma-
nent Court of International Justice and which are still in force shall be
deemed, as between the parties to the present Statute, as including
acceptance of compulsory jurisdiction of the International Court of Jus-
tice for the time and under the conditions expressed in these declara-
tions. » (Ibid, p. 485. Les italiques sont de moi.)

Il convient de noter toutefois que l'amendement français avait été pro-
posé en remplacement de la dernière partie du paragraphe 4 telle que
proposée par la sous-commission D, aussi bien dans le texte anglais que
dans le texte français, mais que, s’il ne modifiait pas le libellé de la première
partie du texte anglais, il changeait le texte français en substituant aux
mots «encore en vigueur » l’expression « pour une durée qui n’est pas
encore expirée ». Selon la version française du rapport :

« Le représentant de la France déclare que les changements dont il a
proposé l’introduction au paragraphe 4 ne visaient pas le fond mais
tendaient à améliorer la rédaction. » (Jbid., p. 290.)

Cette déclaration revêt une importance capitale aux fins de l'interprétation
de ce qui est devenu le paragraphe 5 de l’article 36, parce qu’elle ne permet
pas de prétendre, en se fondant sur les travaux préparatoires, que l’on
pouvait élargir l’acception du texte anglais jusqu’à tenir compte de toutes
les subtilités de la version française correspondante.

Le 6 juin, le comité IV/1 a approuvé à l'unanimité le paragraphe 4, dans
la teneur suivante :

« Les déclarations faites en application de l’article 36 du Statut de la
Cour permanente de Justice internationale pour une durée qui n’est
pas encore expirée seront considérées, dans les rapports entre parties
au présent Statut, comme comportant acceptation de la juridiction de
la Cour internationale de Justice pour la durée restant à courir d’après
ces déclarations et conformément à leurs termes. » (Zbid., p. 290.)

La version anglaise du rapport de ce comité contient le passage suivant :

« A new paragraph 4 was inserted to preserve declarations made

92
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 481

under Article 36 of the old Statute for periods of time which have not
expired, and to make these declarations applicable to the jurisdiction
of the new Court. » (CNUOI, vol. XIII, p. 391.)

Le passage correspondant de la version frangaise est libellé comme
suit :

« Un nouveau paragraphe 4 fut ensuite inséré en vue de sauvegar-
der les déclarations non expirées faites en application de l’Article 36
de l’ancien Statut et pour les considérer comme se rapportant à la
nouvelle Cour. » ({bid., p. 426.)

Dans la version anglaise, ce texte est identique a celui du projet de rapport
(ibid., p. 314). Mais il n’en est pas de même pour la version française : en
particulier, l'expression « les déclarations formulées ... pour des périodes
qui n’ont pas encore expiré » qui figurait dans le projet de rapport (ébid.,
p. 348) a été remplacée par l'expression « les déclarations non expirées »
(ibid., p. 426) — expression qui, soit dit en passant, semble plus proche de
l'expression anglaise « still in force » (« encore en vigueur ») que, le texte
français du Statut ou le texte anglais du rapport. Fait assez curieux, la seule
autre référence dans ledit rapport à cette disposition se trouve dans le
passage consacré à la Charte, où il est indiqué que le nouveau paragraphe
(et l’article 37 du Statut) sauvegarderait « l’évolution progressive du méca-
nisme judiciaire » (ibid, p. 419).

Le 9 juin, le paragraphe en question a été renuméroté et est devenu le
paragraphe 5 (en raison de l’incorporation d’un nouveau paragraphe 4 qui
n’intéresse pas notre sujet), et il est donc finalement devenu l’article 36,
paragraphe 5, du Statut.

II

Il est incontestable qu’en 1945 les fondateurs de la Cour internationale
de Justice souhaitaient voir transférer les déclarations d’acceptation de la
juridiction obligatoire de la Cour permanente de Justice internationale à la
Cour internationale de Justice. Mais cela n’autorise pas à interpréter
Particle 36, paragraphe 5, comme tendant à englober toute déclaration qui,
sans être effective, était tout simplement enregistrée à l’époque comme
déclaration historique. Comme l’a expliqué le Royaume-Uni, à qui revient
l'initiative de cette disposition particulière, l’articie 36, paragraphe 5, a été
élaboré pour répondre à des questions telles que : « Should “the accep-
tances of the ‘Optional Clause’, by which a number of countries have...
bound themselves to accept the jurisdiction of the Court as obligatory” “be
regarded as having automatically come to an end”? Or “Should some
provision be made for continuing them in force” ? » (CNUOI, vol. XIV,
p. 318. Les italiques sont de moi.) (« Les acceptations de la « disposition
facultative » par lesquelles un certain nombre de pays se sont engagés a
reconnaitre comme obligatoire la juridiction de la Cour doivent-elles étre

93
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 482

considérées comme devenues automatiquement caduques ? » ou « Fau-
drait-il prévoir un système qui permette de les maintenir en vigueur ? »)
{Traduction du Greffe.]

À mon avis, cette considération, ainsi que les limites certaines qu’impose
à l'interprétation le texte anglais de l’article 36, paragraphe 5, et qui
ressortent à l'évidence de la section qui précède, ne permettent absolument
pas de considérer qu’une disposition puisse être réputée viser une décla-
ration quelconque qui n’était pas en vigueur ou par laquelle l'Etat décla-
rant n'était pas ou, dans le cas du Nicaragua, n'avait jamais été, lié. Le
représentant de la France à la conférence de San Francisco, qui a proposé
l'expression « pour une durée qui n’est pas encore expirée » pour l’ar-
ticle 36, paragraphe 5, n’a peut-être pas pensé au cas de son gouvernement,
la déclaration française de 1936 étant déjà expirée en 1941. Mais il n’y a pas
la moindre raison de croire qu’il songeait au Nicaragua lorsqu'il a suggéré
de remanier la version française.

On peut d’ailleurs se demander s’il y avait lieu pour la conférence de San
Francisco de 1945 de se préoccuper des Etats qui n’avaient jamais été
parties au Statut de la Cour permanente de Justice internationale. Le
nouveau texte de Particle 36, paragraphe 2, avait été très certainement
porté à la connaissance de tous ces Etats, et point n’était donc besoin
d’incorporer une disposition supplémentaire qui leur permette d'exprimer
leur consentement à être liés par la juridiction obligatoire de la Cour. A
contrario, si l’on avait assayé de les prendre au dépourvu au moyen d’une
formule statutaire, c’eût été un moyen fort douteux, propre à violer le
principe du consentement et, par hypothèse, vicié. La solution directe
offerte par le nouveau texte de Particle 36, paragraphe 2, suffisait à per-
mettre à fout Etat reconnaissant le nouvel organe judiciaire, y compris ceux
qui avaient fait une déclaration qui n’était jamais entrée en vigueur, de
déclarer qu’ils étaient prêts à accepter la juridiction obligatoire.

Au paragraphe 28 du présent arrêt, la cour déclare :

« Or il était bien connu des rédacteurs de ce texte qu’ ... un Etat
pouvait faire une telle déclaration ... alors qu’il n’avait pas ratifié mais
seulement signé le protocole de signature du Statut. La rédaction
choisie n’exclut donc pas, mais au contraire couvre, une déclaration
faite dans les conditions de celles du Nicaragua. »

Prise à la lettre, cette affirmation est peut-être vraie, mais elle pose toute la
question de la valeur à attribuer en droit à une déclaration « faite » dans ces
conditions. Rien dans les actes de la conférence de San Francisco ne
confirme la présomption implicite qu’à la dissolution de la Cour perma-
nente une déclaration de cette nature pouvait être maintenue en vie. De
plus, que l’on veuille bien comparer cette présomption à la situation de
deux autres pays qui n’ont jamais été partie au Statut de la Cour perma-
nente de Justice internationale, Argentine et l’Iraq, et qui, en 1935 et en
1938, respectivement, ont fait des déclarations, toutes deux sujettes à
ratification, devant rester en vigueur pendant un nombre d’années donné
(pour l'Argentine dix ans, pour l’Iraq cing ans) à compter de la date du

94
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 483

dépôt de l’instrument de ratification de la déclaration (et, dans le cas de
lIraq, par la suite jusqu’à notification de dénonciation). A supposer que
Pun ou l’autre de ces pays dépose aujourd’hui un instrument de ratification
de leur déclaration faite avant la guerre, pourrait-on prétendre sérieuse-
ment que ces déclarations étaient tout simplement demeurées en veilleuse
et que la ratification leur a donné effet ?

Chapitre 3. La position du Nicaragua en ce qui concerne
la clause facultative

I

On ne possède aucune indication quant à la manière dont le Nicaragua
se situait lui-même en 1945 par rapport aux dispositions de l’article 36 du
Statut de la nouvelle Cour. Deux faits seulement sont clairs : première-
ment le rapport n° 16 de la Cour permanente de Justice internationale pour
la période du 15 juin 1939 au 31 décembre 1945 n’avait pas encore été
publié ; deuxièmement, le seul rapport disponible était le n° 15, portant sur
la période du 15 juin 1938 au 15 juin 1939, et donc antérieur à l’envoi du
télégramme de 1939. En 1945 le Nicaragua n’était donc pas en mesure de
s'assurer de sa situation vis-à-vis de la Cour permanente de Justice inter-
nationale en compulsant une publication officielle. On notera que le
Nicaragua était représenté au comité de juristes de Washington par l’am-
bassadeur Guillermo Sevilla-Sacasa et à la conférence de San Francisco
par M. Mariano Argüello Vargas, alors ministre des affaires étrangères. De
toute manière, rien ne permet de supposer que le Nicaragua ait pensé en
1945 qu'il serait lié par la juridiction obligatoire de la nouvelle Cour en
application de l’article 36, paragraphe 5, du nouveau Statut.

Il

Le Nicaragua déclare d'autre part que sa propre conduite et l’acquies-
cement manifesté par les Etats-Unis comme par d’autres Etats depuis 1945
rendraient efficace sa déclaration de 1929. Suivant le Nicaragua :

«3. Le Nicaragua a démontré par sa conduite constante depuis
trente-huit ans son plein consentement à être lié par la juridiction
obligatoire de la Cour.

4. En reconnaissant la validité de la déclaration du Nicaragua
pendant trente-huit ans, les Etats-Unis ont renoncé à toute protesta-
tion pour vice de forme contre la ratification du protocole de signa-
ture. » (Mémoire du Nicaragua, par. 91 et 94.)

Pour établir la constance de la conduite du Nicaragua et le fait que les
‘Etats-Unis auraient tenu la déclaration du Nicaragua pour valide, l’arrêt
de la Cour fait grand cas des mentions relatives au Nicaragua dans les listes
parues dans les Annuaires de la Cour internationale de Justice. L’arrét

95
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 484

rappelle que le Nicaragua est cité dans la « Liste des Etats qui ont reconnu
comme obligatoire la juridiction de la Cour internationale de Justice ou qui
sont encore liés par leur adhésion à la Disposition facultative du Statut de
la Cour permanente de Justice internationale », que l’on trouve dans le
premier Annuaire 1946-1947 de la Cour internationale de Justice, alors
qu'il est exclu de la liste des « Etats liés par la clause [facultative] » pré-
sentée dans le dernier rapport de la Cour permanente de Justice interna-
tionale, et il ajoute :

« Il est ... difficile d'échapper à la conclusion que cette innovation
trouve son fondement dans le fait qu’une déclaration n’ayant pas
force obligatoire, mais toujours valide et d’une durée non encore
expirée, pouvait permettre l'application de l’article 36, paragraphe 5,
pour autant que l'Etat considéré, par sa ratification du Statut de la
Cour internationale de Justice, lui fournissait le support institutionnel
qui lui manquait jusque-là. À partir de ce moment, le Nicaragua eût
été « lié » par sa déclaration de 1929, et aurait pu, en pratique, figurer
à bon droit dans la même liste de Annuaire que les Etats qui étaient
liés avant même l'entrée en vigueur du Statut d’aprés-guerre. »
(Par. 37.)

Lorsqu'il prend argument de l'inclusion du Nicaragua dans la « Liste
des Etats qui ont reconnu comme obligatoire la juridiction de la Cour
internationale de Justice ou qui sont encore liés par leur adhésion à la
disposition facultative du Statut de la Cour permanente de Justice inter-
nationale » dans les Annuaires de la Cour internationale de Justice, l’arrêt
(par. 37) semble oublier, ou vouloir négliger, l'avertissement apparaissant
pour la première fois dans l'Annuaire 1956-1957, dans les termes ci-après :

« L'inclusion de la déclaration émanant d’un Etat quelconque ne
saurait être considérée comme l'indication des vues du Greffe ni, à
fortiori, de celles de la Cour, sur la nature, la portée ou la validité de
Pinstrument en question. » (P. 205.)

Dans les Annuaires qui se sont succédé de 1958-1959 à 1964-1965, Paver-
tissement commençait par les mots « L’inclusion ou Vomission de... ».

De plus, Varrét semble négliger un autre fait, à savoir que dans l’An-
nuaire 1946-1947 de la Cour internationale de Justice les déclarations
d’acceptation de la juridiction obligatoire de la Cour permanente faites par
les Etats qui n’avaient pas déposé d’instrument de ratification du protocole
de signature, tels que l’Argentine, le Costa Rica, l'Egypte, le Guatemala,
l’Iraq, le Libéria et la Turquie, n’étaient certainement pas traitées comme
pouvant avoir un effet potentiel sous le régime du Statut de la nouvelle
Cour.

Le Greffier, chargé par la Cour de publier l'Annuaire, est en principe
responsable de l'exactitude des faits qui y sont repris : la valeur juridique à
leur attribuer est cependant une autre question. Le Greffier n’est pas
responsable de l'interprétation ou des conclusions juridiques qui peuvent

96
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 485

être tirées de cette publication. L'autorité à accorder aux indications
fournies est à déterminer par la Cour dans l’exercice de ses fonctions
judiciaires ; elle ne relève pas des attributions administratives du Greffier.

II

Il n’est cependant pas sans intérêt d’examiner ce que disent du Nica-
ragua les Annuaires de la Cour internationale de Justice, dont la présen-
tation des faits relatifs à l'acceptation en vertu de ia clause facultative,
pratiquement inchangée du volume 1 (1946-1947) au volume 18 (1963-
1964), a été considérablement modifiée lorsque l'Annuaire a été complè-
tement restructuré à partir du volume 19 (1964-1965). La présentation n’a
plus changé depuis lors.

Les données qui nous intéressent ont, selon les années, trouvé leur place
dans différents chapitres de l'Annuaire. Nous commencerons par les men-
tions faites au chapitre III, relatif à la compétence de la Cour. De 1946-
1947 à 1949-1950 ce chapitre renfermait un tableau intitulé : Acceptation
de la juridiction obligatoire. Ce tableau comportait les rubriques « Etats —
Date — Conditions » dans l’ Annuaire 1946-1947, puis « Etats — Date —
Durée » dans le volume 1948-1949, et enfin « Etats — Date de la signature
— Durée » dans celui de 1949-1950. Dans tous ces Annuaires le Nicaragua
est mentionné ainsi : « Nicaragua — 24 IX 29 — Sans conditions », avec
cependant une note de bas de page, de même que pour certains autres pays
(par exemple, dans le volume pour 1946-1947, ceux dont les noms suivent :
Australie, Canada, Colombie, Haïti, Inde, Iran, Luxembourg, Nouvelle-
Zélande, Panama, Paraguay, République dominicaine, El Salvador,
Royaume-Uni, Siam, Union sud-africaine et Uruguay) (apparemment la
Suède a été omise par erreur dans le volume 1946-1947). La note de bas de
page indique :

« Déclaration faite en application de l’article 36 du Statut de la
Cour permanente et considérée comme étant encore en vigueur (ar-
ticle 36, 5, du Statut de la présente Cour). »

À partir du volume pour 1950-1951, ce tableau a disparu et on trouve
sous le titre « Acceptation de la juridiction obligatoire » une liste présentée
en ces termes :

« Les Etats dont les noms suivent ont déposé entre les mains du
Secrétaire général des Nations Unies la déclaration par laquelle ils
reconnaissent comme obligatoire la juridiction de la Cour, ou bien
avaient accepté comme obligatoire la juridiction de la Cour perma-
nente de Justice pour une durée non encore expirée. » (C.I.J. Annuaire
1951-1952, p. 37.)

Cette présentation a subsisté jusqu’à Annuaire 1958-1959, mais depuis le
volume pour 1959-1960 cette référence aux noms des Etats a complètement
disparu du chapitre III. Le Nicaragua était inclu dans la liste susmention-

97
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 486

née à partir du volume pour 1950-1951. Dans les volumes de 1956-1957 à
1958-1959, la note suivante a été ajoutée en ce qui le concerne : « Voir note
relative à la déclaration de cet Etat, chapitre X, deuxième partie. »

Les Annuaires de 1946-1947 à 1963-1964 comportaient tous un chapitre
intitulé Textes régissant la compétence de la Cour, s'inspirant de la pratique
suivie par le Greffe de la Cour permanente de Justice internationale, qui
avait également publié ces chapitres en tirages à part sous forme d’addenda
à la Série D n° 6 portant le même titre. Dans le chapitre X de l'édition
1946-1947, la déclaration du Nicaragua figurait dans la section : Commu-
nications et déclarations des Etats Membres des Nations Unies qui sont
encore liés par leur adhésion à la disposition facultative du Statut de la Cour
permanente de Justice internationale (p. 203), avec une note de bas de page
ainsi rédigée :

« Suivant un télégramme du 29 novembre 1939, adressé à la Société
des Nations, le Nicaragua avait ratifié le Protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre
1920), l'instrument de ratification devant suivre. Cependant, le dépôt
de cet instrument n’a pas été notifié au Greffe. »

Je rappellerai en passant que la dernière phrase visait fort justement à ne
pas exclure la possibilité que l'instrument de ratification ait pu être déposé
où il devait normalement l’être, c’est-à-dire aux archives du Secrétariat de
la Société des Nations, sans que le Greffe en fût averti.

A partir de Annuaire 1947-1948, seul le texte des nouvelles déclarations
était reproduit sous la rubrique Acceptation de la juridiction obligatoire de la
Cour. Les déclarations, comme celles du Nicaragua, dont le texte était
consigné dans le volume 1946-1947, n'étaient plus intégralement reprises ;
elles faisaient seulement l’objet d’un renvoi audit volume. Cette pratique,
qui avait pour effet de préserver le caractère d'actualité de la note, a été
poursuivie jusqu’à l'Annuaire 1955-1956. A partir de l'Annuaire 1956-1957,
toutes les déclarations en vigueur sont toujours reproduites.

Dans ce même chapitre X susmentionné, on trouvait toujours, jusqu’à
l'Annuaire 1955-1956, une « Liste des Etats qui ont reconnu comme obli-
gatoire la juridiction de la Cour ou qui sont encore liés par leur acceptation
de la juridiction de la Cour permanente de Justice internationale (article 36
du Statut de la Cour internationale de Justice) » (C.1J. Annuaire 1947-
1948, p.127} !. Les rubriques des colonnes du tableau énumérant ces Etats,
qui étaient « Etats — Date de la signature — Conditions — Date de la
ratification » dans les Annuaires 1946-1947 à 1948-1949 sont devenues :
« Etats — Date de la signature — Date du dépôt de la signature — Con-
ditions » en 1949-1950 et « Etats — Date de la signature — Date du dépôt
de la déclaration — Conditions » dans le volume pour 1951-1952. Cette
présentation a subsisté jusqu’au volume pour 1955-1956. Durant cette
période, le Nicaragua figurait de la manière suivante : « Nicaragua —

! Ce titre était légèrement différent dans le volume 1946-1947.

98
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 487

24 IX 29 — (Sans conditions) — blanc ». Depuis l'Annuaire 1949-1950, avec
la nouvelle présentation, le Nicaragua est cité de la manière suivante :
« Nicaragua — 24 IX 29 — 24 IX 29 — (Sans conditions) ».

Dans le volume 1955-1956, la mention du Nicaragua s'accompagne
d’une note de bas de page ainsi conçue :

« Par télégramme daté du 29 novembre 1939, adressé à la Société
des Nations, le Nicaragua avait ratifié le protocole de signature du
Statut de la Cour permanente de Justice internationale (16 décembre
1920), et l'instrument de ratification devait suivre. Cependant, il
semble que ledit instrument ne soit jamais arrivé à la Société des
Nations. »

La nouvelle phrase finale indique clairement qu’en 1956 le Greffier a fait
des recherches et est parvenu à la conclusion que l’éventualité envisagée
par la note précédente était désormais extrêmement improbable. Depuis
l'Annuaire 1956-1957, comme on l’a vu, les textes de toutes les déclarations
en vigueur sont reproduits sous le titre Acceptation de la juridiction obliga-
toire de la Cour en application de l'article 36, paragraphe 2, du Statut, après
quoi le tableau a été supprimé. La déclaration du Nicaragua est accom-
pagnée d’une note identique à celle qui figure dans le volume pour 1955-
1956. A partir de 1961-1962, le titre est devenu Déclaration reconnaissant
la compétence obligatoire de la Cour, mais le contenu n’a pas été modifié.

L'Annuaire a été complètement refondu à partir de l'édition de 1964-
1965. L'ancien chapitre X a été remplacé par un nouveau chapitre IV,
Textes régissant la compétence de la Cour, dont la section II, « Déclarations
d'acceptation de la juridiction obligatoire de la Cour », reproduit le texte
intégral des déclarations ; le Nicaragua y est mentionné de la même
manière qu’en 1956-1957, et cette présentation est restée inchangée jus-
qu’au dernier Annuaire 1982-1983.

On voit donc que, dès le début, la déclaration du Nicaragua a fait l’objet
d’une réserve dans les Annuaires. Dans l’édition de 1955-1956, une note de
bas de page a été ajoutée à la liste du chapitre X, et cette même note a été
maintenue dans le volume pour 1956-1957, où la liste a cessé de figurer et
où le texte intégral des déclarations était reproduit. De plus, dans le
chapitre III des volumes de 1956-1957 à 1958-1959, où le nom des Etats
continuait d’être mentionné, celui du Nicaragua s’accompagnait d’une
note de bas de page renvoyant à la note du chapitre X.

IV
Est-il possible de conclure de ce qui précède que la Cour ait fait une
interprétation autorisée d’où il résulterait que le Nicaragua serait lié par la
juridiction obligatoire de la Cour ? Je ne conteste pas que le Greffier, ou

99
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 488

son personnel, dans les débuts de la Cour internationale de Justice, en
1946, aient pu s'interroger sur l’effet juridique du télégramme nicara-
guayen de 1939. Cependant, comme les divergences d’opinions entre les
juges en la présente espèce ne le montrent que trop bien, il aurait été
extrêmement présomptueux de sa part d’exclure une déclaration qui pou-
vait sembler ne pas être encore expirée. Il était naturel et même approprié
qu’il continue à citer la déclaration du Nicaragua en l’accompagnant de la
réserve de fait exprimée par la note, plutôt que de l’omettre complètement.
Le Greffier n’était certainement pas en mesure de donner une interpréta-
tion autorisée de l’effet à attribuer au télégramme de 1939 ; et rien n’au-
torise à considérer que ces incertitudes affectant le traitement du Nicara-
gua dans l’Annuaire de la Cour internationale de Justice conféraient une
signification juridique nouvelle à la déclaration de cet Etat.

Certes, cette façon de traiter la déclaration du Nicaragua n’a été con-
testée par aucun pays, mais il n’est pas douteux qu’à moins d’avoir une
raison concrète de s'intéresser à des points particuliers, les autres Etats
n’accordaient que peu d’attention à des mentions qui étaient répétées
d’année en année. L'Annuaire de la Cour internationale de Justice, de
même que les autres ouvrages de référence publiés par des institutions
connues, ne vise qu'à faire part de faits précis, et lorsque ces faits suffisent
en eux-mêmes comme base de conclusions juridiques, il est, je le répète,
abusif de vouloir attacher une autorité juridique décisive à leur présenta-
tion. Et quand il en irait autrement, si l’on considère qu’une note de bas de
page est l’exception plutôt que la règle, ne serait-il pas raisonnable de
conclure que les remarques du Greffe préviennent le lecteur averti contre la
validité de la déclaration du Nicaragua plus que l'inclusion de cette der-
nière ne l’incite à penser qu'elle est en vigueur ?

V

Le Nicaragua a invoqué plusieurs fois l’affaire de la Sentence arbitrale
rendue par le roi d'Espagne le 23 décembre 1906 entre le Honduras et le
Nicaragua, à l’appui de sa thèse selon laquelle son acceptation de la
juridiction obligatoire de la Cour serait valide. L’arrêt ne dit pas grand
chose de cette affaire, et pourtant on peut y lire:

« La Cour constate que le Nicaragua, même si sa conduite dans
l'affaire de la Sentence arbitrale rendue par le roi d’Espagne le 23 dé-
cembre 1906 n’a pas été totalement exempte d’ambiguités, n’a jamais
déclaré qu’il n’était pas lié par sa déclaration de 1929. » (Par. 39.)

Et plus loin :

« La conviction des Etats à légard de la situation juridique du
Nicaragua relativement à la compétence obligatoire de la Cour peut
ressortir des conséquences tirées par certains gouvernements quant à

100
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 489

la possibilité d’attraire le Nicaragua devant la Cour ou de se soustraire
a une action intentée par lui. La Cour rappellera donc que le Hon-
duras a présenté sa requête dans l’affaire de la Sentence arbitrale
rendue par le roi d’Espagne le 23 décembre 1906 sur le double fonde-
ment du compromis de Washington et de la déclaration d’acceptation
de la clause facultative faite par le Nicaragua. » (Par. 41.)

Il est permis de se demander si l’arrêt entend dire par là que l’acceptation
de la juridiction obligatoire par le défendeur peut être fondée sur les
affirmations du demandeur ?

La Cour conclut, toujours à propos de l'affaire susmentionnée :

« la position du Nicaragua au sujet de son attitude est, comme on l’a
vu, que loin de s'être présenté comme n'étant pas lié par la clause
facultative, cet Etat a eu un comportement sans équivoque dont
il résultait au contraire qu’il consentait à être lié de la sorte »
(par. 50).

La Cour semble donc prendre pour argent comptant l’assertion du Nica-
ragua sans examiner si la conduite du Nicaragua dans cette affaire repré-
senterait vraiment un acquiescement à la juridiction obligatoire de la Cour
par le jeu d’autre chose que le compromis de Washington. Cela mis à part,
les éléments auxquels renvoie le « comme on l’a vu » de la phrase précitée
sont si ténus qu'ils n’autorisent certainement pas à conclure que le Nica-
ragua pensait être lié aux fins de cette instance par la clause facultative du
Statut.

DEUXIÈME PARTIE. L'EFFET DE LA LETTRE DE M. SHULTZ

Chapitre 1. Nouveaux types de réserves

I

Si le Nicaragua n’a pas qualité pour agir en tant que demandeur parce
qu’il n’a pas accepté la juridiction obligatoire de la Cour en application de
article 36, paragraphe 2 ou 5, du Statut, la Cour ne peut se fonder sur ces
dispositions pour connaitre de la présente instance, introduite par une
requête unilatérale du Nicaragua. Il paraît néanmoins pertinent de se
demander si les Etats-Unis peuvent être cités devant la Cour en la présente
espèce, à supposer que le Nicaragua ait effectivement qualité pour les
attraire devant la Cour sur la base de leur acceptation de sa juridiction
obligatoire.

Le 6 avril 1984, les Etats-Unis ont, par une lettre de M. Shultz, ajouté une
nouvelle réserve à celles qu’ils avaient déjà formulées dans leur déclaration
du 26 août 1946. La « lettre Shultz » visait à exclure de la juridiction de la
Cour :

101
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 490

« [les] différends avec l’un quelconque des Etats de Amérique cen-
trale ou découlant d’événements en Amérique centrale ou s’y rappor-
tant, tous différends qui seront réglés de la manière dont les parties
pourront convenir ».

Pour juger si cette réserve a pu ou non prendre effet, il convient d'examiner
l'historique des réserves à la clause facultative depuis la création de la Cour
permanente de Justice internationale.

IT

En 1920, quand il rédigea le Statut de la Cour permanente de Justice
internationale, le comité consultatif de juristes ne prévoyait pas que l’on
émettrait des réserves quelconques à propos de la juridiction obligatoire.
Parmi les Etats ayant accepté la juridiction obligatoire de la Cour, les
Pays-Bas furent les premiers à assortir leur déclaration, le 6 août 1921,
d’une réserve, d’ailleurs assez modeste, puisqu'elle visait à restreindre la
compétence de la Cour à « tout différend futur à propos duquel les parties
ne sont pas convenues d’avoir recours à un autre mode de règlement
pacifique » (CP.JI. série D n° 4, 2e éd., p. 20). Ce type de réserve fut
employé dans les années vingt par l’Estonie (1923), la Belgique (1925),
l'Ethiopie (1926), l'Allemagne (1927), l'Espagne (1928), l'Italie (1929), la
Lettonie (1929), la France (1929) et la Tchécoslovaquie (1929).

En vue de résoudre la question de la légalité de l'introduction de réserves
à la clause facultative et de faciliter l’acceptation de la juridiction obliga-
toire de la Cour par autant de pays que possible, l’ Assemblée générale de la
Société des Nations adopta, le 2 octobre 1924, une résolution intitulée
Arbitrage, sécurité et réduction des armements dans laquelle elle

« considér{ait] qu’il résulte de cet examen que les ... termes [de l’ar-
ticle 36, paragraphe 2] sont assez souples pour permettre aux Etats
d’adhérer au protocole spécial, ouvert en vertu de l’article 36, alinéa 2,
en faisant les réserves leur paraissant indispensables » (Société des
Nations, Journal officiel, supplément spécial n° 21, p. 21 ; les italiques
sont de moi),

et recommendait aux « Etats d’adhérer le plus tôt possible » à la clause
facultative. Le Protocole pour le règlement pacifique des différends interna-
tionaux, qui était joint en annexe à cette résolution, disposait :

« Les Etats signataires s'engagent à reconnaître comme obligatoire,
de plein droit et sans convention spéciale, la juridiction de la Cour
permanente de Justice internationale dans les cas visés au para-
graphe 2 de l’article 36 du Statut de la Cour, mais sans préjudice de la
faculté pour un Etat quelconque, lorsqu'il adhérera au protocole spécial
ouvert le 16 décembre 1920, prévu par ledit article, de formuler les
réserves compatibles avec ladite clause. » (Société des Nations, Journal
officiel, supplément spécial n° 21, p. 22. Les italiques sont de moi.)

102
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 49]

En 1928, l’Assemblée générale de la Société des Nations adopta une
nouvelle résolution allant dans le même sens que celle prise quatre ans plus
tôt :

« Règlement pacifique des différends internationaux,
non-agression et assistance mutuelle

V) RÉSOLUTION AU SUJET DE LA CLAUSE FACULTATIVE DE L’AR-
TICLE 36 DU STATUT DE LA COUR PERMANENTE DE JUSTICE INTER-
NATIONALE

L'Assemblée :

Se référant à la [résolution de 1924]..., considérant que les termes de
l'article 36, alinéa 2, du Statut de la Cour permanente de Justice
internationale sont assez souples pour permettre aux Etats d’adhérer
au protocole spécial ouvert en vertu dudit article, en faisant les
réserves leur paraissant indispensables, et convaincue qu'il importe au
progrès de la justice internationale de voir le plus grand nombre
d'Etats accepter, de la manière la plus large, la compétence obligatoire
de la Cour, a recommandé aux Etats d’adhérer le plus tôt possible
audit protocole ;

Constatant que cette recommandation n’a pas eu, Jusqu'ici, tous les
résultats désirables ;

Estimant que, pour faciliter effectivement l’acceptation de ladite
clause, il convient de réduire les obstacles qui empêchent les Etats de
s'engager ;

Convaincue que l’effort actuellement poursuivi, au moyen de la
codification progressive du droit international, pour en diminuer les
incertitudes et en combler les lacunes, facilitera grandement l’accep-
tation de la clause facultative de l’article 36 du Statut de la Cour et
qu’il convient, en attendant, d'attirer une fois de plus l'attention sur la
possibilité offerte, par les termes mêmes dudit texte, aux Etats qui ne
croient pas pouvoir y adhérer purement et simplement, de le faire.
moyennant des réserves propres à limiter la portée de leurs engagements,
soit quant à leur durée, soit quant à leur étendue ;

Notant, sous ce dernier rapport, que les réserves concevables peuvent
porter, d'une manière générale, sur certains aspects de n'importe quel
différend ou, d’une manière spéciale, sur certaines catégories ou listes de
différends et qu’il est d'ailleurs loisible de combiner ces divers genres de
réserves ; - ;

Exprime le vœu que les Etats qui n’ont pas encore adhéré à la clause
facultative de l’article 36 du Statut de la Cour permanente de Justice
internationale veuillent bien, à défaut d’adhésion pure et simple,
examiner dans quelle mesure le souci de leurs intérêts leur permet
d’adhérer dans les conditions indiquées ci-dessus ; ... » (Société des
Nations, Journal officiel, supplément spécial n° 64, p. 183. Les italiques
sont de moi.)

103
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 492

Ainsi, moins de dix ans après la création de la Cour permanente de
Justice internationale, la faculté de formuler des réserves était admise, en
vue de faciliter l’acceptation de la juridiction obligatoire de la Cour par les
Etats.

IT

La Grande-Bretagne, dans sa déclaration du 19 septembre 1929 — suivie
en cela par d’autres nations du Commonwealth, comme l’Union sud-
africaine (19 septembre 1929), la Nouvelle-Zélande (19 septembre 1929),
l'Inde (19 septembre 1929), Australie (20 septembre 1929) et le Canada
(20 septembre 1929) — a entendu restreindre son acceptation de la juri-
diction de la Cour en ajoutant au type de réserve inauguré par les Pays-Bas
deux nouvelles sortes de réserves concernant les différends entre membres
du Commonweaith britannique et ceux relatifs à des questions qui, d’après
le droit international, relèvent exclusivement de la compétence du décla-
rant. La Grande-Bretagne et d’autres nations du Commonwealth se réser-
vaient aussi, à certaines conditions,

«Je droit de demander la suspension de la procédure devant la
Cour pour tout différend soumis au Conseil de la Société des Na-
tions ».

Pendant les années trente, à la suite de l’initiative prise par la Grande-
Bretagne, i] était devenu pratique courante pour les Etats d’assortir leurs
déclarations d’acceptation de la juridiction obligatoire de toutes sortes de
réserves. Certains Etats suivirent, sous une forme ou une autre, la réserve
de la Grande-Bretagne. La réserve relative à la compétence nationale fut
insérée par la Yougoslavie (16 mai 1930), l’Albanie (17 septembre 1930),
l'Iran (2 octobre 1930), la Roumanie (8 octobre 1930), la Pologne (24 jan-
vier 1931), l’Argentine (28 décembre 1935), le Brésil (26 janvier 1937),
lIraq (22 septembre 1938) et l'Egypte (30 mai 1939). D’autre part, le
concept de suspension relativement à tout différend soumis au Conseil de
la Société des Nations fut adopté par l'Italie (9 septembre 1929), la Tché-
coslovaquie (19 septembre 1929), la France (19 septembre 1929), le Pérou
(19 septembre 1929) et l’Iraq (22 septembre 1938). En outre, un nouveau
type de réserve concernant les différends relatifs au statut territorial
fut adopté par la Grèce (12 septembre 1929), l’Albanie (17 septembre
1930), l'Iran (Perse) (2 octobre 1930), la Roumanie (8 octobre 1930)
et l’Iraq (22 septembre 1938).

Le 7 mars 1940, la Grande-Bretagne ajouta, à l’occasion d’une nouvelle
déclaration, une nouvelle réserve concernant « les différends résultant des
événements survenus alors que le Gouvernement de Sa Majesté dans le
Royaume-Uni se trouvait engagé dans des hostilités ». Ce type de réserves
fut immédiatement imité par les autres nations du Commonwealth, comme
l'Inde (7 mars 1940), la Nouvelle-Zélande (8 avril 1940), l'Union sud-
africaine (20 avril 1940) et l'Australie (2 septembre 1940), le Canada
restant à l’écart de ce mouvement.

104
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 493
IV

Lors de la rédaction du Statut de la Cour internationale de Justice à la
conférence de San Francisco, personne ne mit en doute la faculté d’ac- —
compagner de réserves les acceptations de la juridiction obligatoire de la
Cour sur le point d’être créée. Le compte rendu du sous-comité D et du
comité 1 de la commission IV sur l’article 36 du Statut de la Cour inter-
nationale de Justice, en date du 31 mai 1945, reconnaissait expressément la
possibilité d’assortir de réserves une déclaration d’acceptation de la juri-
diction obligatoire de la Cour. On y lit notamment :

« La question des réserves appelle une remarque. On sait que l’ar-
ticle 36 a constamment été interprété dans le passé comme permettant
aux Etats acceptant la compétence de la Cour d’accompagner cette
déclaration de réserves. Le sous-comité a considéré cette interpréta-
tion comme désormais fixée. I] a, en conséquence, jugé superflu de
modifier l’alinéa 3 de l’article 36 en y mentionnant expressément la
faculté pour les Etats de formuler des réserves. » (CNUOI, vol. XIII,
p. 564.)

La plupart des déclarations d’acceptation de la juridiction obligatoire de
la nouvelle Cour s’accompagnent de réserves dont la portée est bien plus
vaste que celle des réserves formulées au temps de la Cour permanente de
Justice internationale. On peut ainsi citer le célèbre amendement Vanden-
berg inséré dans la déclaration des Etats-Unis du 26 août 1946, dont
l'exemple a été suivi par le Pakistan (12 septembre 1960), Malte (29 no-
vembre 1966) et I’Inde (15 septembre 1974). La réserve dite « automa-
tique » insérée également dans la déclaration des Etats-Unis a été par la
suite imitée par le Mexique (23 octobre 1947), le Libéria (3 mars 1952),
la France (18 février 1957), le Soudan (30 décembre 1957) et le Malawi
(29 novembre 1966).

Dans certains cas aussi, les Etats déclarants ont entendu réserver les
différends qui étaient sur le point de se produire. La déclaration de
l'Australie visant à exclure de la juridiction de la Cour :

« les différends ayant pour cause ou concernant la juridiction ou les
droits revendiqués ou exercés par l’Australie :

a) en ce qui concerne le plateau continental d'Australie et les terri-
toires placés sous l’autorité de l'Australie, tel que ledit plateau
continental est défini ou délimité dans les proclamations austra-
liennes du 10 septembre 1953 ou dans les lois australiennes rela-
tives aux pêcheries de perles ou en vertu desdites lois...» (C.LJ.
Annuaire 1953-1954, p. 203)

a été faite le 6 février 1954, quelques mois après la conclusion d’un accord
avec le Japon, aux termes duquel les parties convenaient de saisir con-
jointement la Cour internationale de Justice d’un différend relatif aux
pêcheries de perles japonaises sur le plateau continental australien, sous

105
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 494

réserve cependant du succès des négociations sur l'instauration d’un modus
vivendi. L'Inde a fait une nouvelle déclaration le 15 septembre 1974 en en
excluant les questions concernant le droit de la mer, notamment « la
fixation et la délimitation de ses frontières maritimes », alors qu’on savait
que des pourparlers étaient en cours avec le Bangladesh pour la délimi-
tation maritime du golfe du Bengale. Alors que les débats sur le droit de la
mer se déroulaient aux Nations Unies, ce nouveau type de réserve visant à
exclure les questions touchant le droit de la mer a fait également son
apparition dans plusieurs déclarations, dont celles du Canada (7 avril
1970), des Philippines (23 décembre 1971), de la Nouvelle-Zélande
(22 septembre 1977) et de Malte (23 janvier 1981 et 23 septembre 1983). Ce
ne sont là que quelques exemples caractéristiques.

V

Au regard de la pratique suivie en matière de réserves pendant toute la
période de la Cour permanente et de la Cour actuelle, les réserves indiquées
par les Etats-Unis en 1984 ne sauraient être considérées comme excep-
tionnelles ou extraordinaires au point de ne pouvoir être admises.

Chapitre 2. Dénonciation et modification
de la déclaration des Etats-Unis

I

La question soulevée par la lettre de M. Shultz est celle des conséquences
juridiques de introduction d’une nouvelle réserve destinée à prendre
immédiatement effet. Selon cette lettre :

« Nonobstant les termes de la déclaration susmentionnée {de 1946],
la présente notification [d’une nouvelle réserve] prendra effet immé-
diatement et restera en vigueur pendant deux ans, de manière à
encourager le processus continu de règlement des différends régio-
naux qui vise à une solution négociée des problèmes interdépendants
d’ordre politique, économique et de sécurité qui se posent en Amé-
rique centrale. » (Les italiques sont de moi.)

Le terme « nonobstant » se rapporte bien entendu à la disposition suivante
de la déclaration des Etats-Unis de 1946 :

« Cette déclaration demeure en vigueur ... jusqu’à l'expiration d’un
délai de six mois à compter de la date où notification est donnée de
l'intention d’y mettre fin. »

H convient donc de se demander si, par cette nouvelle réserve du 6 avril

106
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 495

1984, les Etats-Unis se trouvent effectivement dégagés, en ce qui concerne
le litige unilatéralement porté devant la Cour par le Nicaragua le 9 avril
1984, de l’adhésion qu’ils ont donnée en 1946 à la juridiction de la
Cour.

Les Etats-Unis ont affirmé que la lettre de M. Shultz ne visait pas à
dénoncer la déclaration de 1946 mais seulement à la modifier en y intro-
duisant une nouvelle réserve. Il convient à cet égard d'examiner le pro-
blème de la validité des déclarations d'acceptation de la clause facultative.
Des indications utiles à propos de ces déclarations figurent dans les Rap-
ports annuels de la Cour permanente de Justice internationale et dans les
Annuaires de la Cour internationale de Justice, bien que l’examen ne soit
pas facilité par les modifications successives et souvent incohérentes
apportées à la présentation de ces publications.

Il

I] semble qu’à l’époque de la Cour permanente de Justice internationale
en particulier le Greffe n’ait pas très bien su comment traiter la disposition
facultative. Les variations quant à la date de la disposition facultative dans
les Rapports annuels est une source de confusion considérable pour le
lecteur ! ; il est extrêmement difficile de tirer des Rapports annuels de la
Cour permanente de Justice internationale une indication précise sur la
situation de certaines des déclarations d’acceptation de la disposition
facultative. Sous cette réserve, je pense néanmoins utile d'analyser cer-
taines de ces déclarations.

! Bien que la disposition facultative n’eût pas expressément imposé de ratification,
certaines déclarations ont en réalité été faites sous réserve de ratification tandis que
d’autres (pour lesquelles cette formalité n’était pas nécessaire) ont été néanmoins
ratifiées. Dans le Premier Rapport annuel de la Cour permanente de Justice interna-
tionale, un tableau concernant Ja disposition facultative figure au chapitre III (p. 134), et
comporte trois colonnes intitulées respectivement « Etats signataires — Date de la
ratification éventuelle — Conditions d’acceptation », tandis qu’un autre tableau, cha-
pitre X (p. 351), porte simplement les intitulés suivants : « Etats signataires — Date dela
ratification éventuelle ». Dans le Deuxième Rapport annuel, le tableau figure unique-
ment au chapitre III, et les colonnes sont intitulées respectivement : « Etats — Date de la
signature — Conditions — Date du dépôt de la ratification éventuelle ». Dans le Troi-
sième Rapport annuel, les titres des colonnes, pour les tableaux figurant respectivement
aux chapitres II et X, sont identiques : « Etats — Date de la signature — Conditions —
Date du dépôt de la ratification éventuelle » (p. 83 et 335). A partir du Quatrième
Rapport annuel, le tableau du chapitre III disparaît et la présentation du tableau du
chapitre X tel qu'il figurait dans le Troisième Rapport annuel est maintenue. Cependant,
dans le Seizième Rapport, le tableau du chapitre X comporte les intitulés suivants :
« Etats — Date de la signature — Conditions — Date de la ratification », le terme
«éventuelle » disparaissant ainsi du titre de la dernière colonne relative à la ratification.
Je suppose que ce qui importait était la date du dépôt de la déclaration, que la ratifi-
cation fût requise ou non en vertu du droit interne de certains pays. Lorsqu’on indique
en anglais « Date of deposit of ratification (correspondant à : « Date de la ratification »,
en français), il se peut qu’on entende par là la date du dépôt de la déclaration elle-même,
que celle-ci ait été valablement ratifiée conformément au droit interne, le cas échéant, ou
simplement déposée, lorsque la formalité interne de la ratification n’était pas requise.

107
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 496

Le tableau I énumère toutes les déclarations faites du temps de la Cour
permanente de Justice internationale, sur la base des premières déclara-
tions des Etats :

TABLEAU I. DÉCLARATIONS VISANT LA COUR PERMANENTE
DE JUSTICE INTERNATIONALE (PAR ORDRE CHRONOLOGIQUE)

S = date de signature.
R = date du dépôt de la ratification.
T = date d’expiration ou de dénonciation de la déclaration la plus récente.

D=C.

E=C.

P.J.I. série D.
P.J.I. série E.

* Etat dont la déclaration la plus récente était expirée ou avait été dénoncée avant

1945.

a Déclaration signée sans condition de ratification.

b Déclaration signée et ratifiée.

© Déclaration soumise à ratification mais non ratifiée.

4 Déclaration signée avant le dépôt de la ratification du protocole de signature.

Danemark

Suisse

Portugal
Salvador

Costa Rica

Uruguay
Pays-Bas*

Suède

Norvège

Lituanie*

Panama
Brésil

: Savant le 28.1.21, R 13.VI.21 (D4, E6) ;

: S11.XIL25, R 28.1I1.26 (E6) ;

: S4.VI36, R ? > (D4, E12).

: Savant le 28.1.21 (D4, E6), R 25.VIL21 (El);
: § 1.JIL.26, R 24.VII.26 (E6) ;

Ill:

S 23.1X%.36, R 17.1V.37 (E13).
S avant le 28.1.21 (D4, E6), R 8.X.214 (El).

S avant le 28.1.21, R 29. VIII.3024 (D4, E6) (proto-
cole ratifié le 29. VIIT.30).

S avant le 28.1.2124 (D4, E6) (protocole signé avant
le 28.1.21 mais jamais ratifié).

S avant le 28.1.21 (D4, E6), R 27.IX.212 (El).

: Set R 6.VIII.21 (D4, E6) ;
: S 2.1X.26 (E6) ;
: S5.VIIL36 (E13), T 1943.

: § 16.VIIL212 (D4, E6) ;
: $18,111.26 (E6) ;
: § 18.IV.362 (E12).

: S6.IX21, R 3.X.21 (D4, E6);
: §22.1X.26> (E6) ;
: S 19.V.36b (E12).
: §$5.X.21, R 16.V.22 (D4, E6);

: § 14.1302 (E6) ;
: § 8,111.35, R 12.1IL.352 (E11), T 1940.

S25.X.21, R 14.V1.29 (D4, E6).

: R LXI.21e (E6);
: Set R 26.1.372 (E13).

108
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 497

Luxembourg

Finlande

Libéria
Bulgarie
Haïti
Autriche

Chine
Estonie

Lettonie

République
dominicaine
France*

Belgique*
Ethiopie*
Guatemala
Allemagne*
Hongrie*
Espagne*

Italie*
Grèce*

Etat libre d'Irlande
Tchécoslovaquie

Pérou*

: S 1921 (D4, E6) (protocole ratifié le 15.1X.30) ;
: S15.IX.302 (E7).

: S 1921, R 6.IV.22 (D4, E6);
: § 3.111.272 (E3, E6) ;
: S9.1V.37e (E13).

S 1921 (D4, E6) (protocole signé le 24.VII.21
mais jamais ratifié).

S 19212, R 12.VIIL21 (D4, F6).

S 19214 (D4, E6).

: S14.1V.22 (D4, E6), R 14,111.22 (El);
: S12.1.27, R 13.11.27 (E6) :
: § 22,111.37, R 30.VI.37> (E13).

S 13.V.222 (D4, E6).

: R2.V.23 (El, E6);

: S25.VI.282 (E4, E6) ;

: S6.V.382 (E14).

: S11.X.23 (D4) (protocole ratifié le 12.11.24) ;

: S10.IX.29, R 26.11.30 (E6) ;
: S31.L35, R 26.11.35» (E11).

S 30.1X.24, R 4.11.33> (E9).

: $2.X.24 (El);
: § 19.IX.29 (E6), R 25.IV.31 (E7);
: §7.1V.362 (E12), T 1941.

S 25.1X.25, R 10.1IT.26t (E2), T 1941.

: S12.VIH.26, R 16.VIL26 (E6) ;
: S1S.IV ; 322 (EB8);
: S18.IX.342 (E11), T 1936.

S 17.XIL.26e¢ (E3, F6) (protocole signé le
17.XI1.26 mais jamais ratifié).

: S23.IX.27, R 29.11.28 (Ed, F6);
: §$ 9.11.33, R 5.V1.33> (E9), T 1938.

: $ 14.1X.28, R 13.VI1.29 (ES, E6);
: $30.V.34 (E10), R 9.VIIL34 (E13) ;
: S12.VIT39, R ? > (E16), T 1939.

S 21.1X.282 (E5), T 1938.
S 9.IX.29 (E6), R 7.1X.31> (E8), T 1936.

: S 12.1X.29a (E6) ;
: S12.IX.34, R 19.VIL35 (EID) ;
WI:

S 8.1X.39, R 20.11.402 (E16), T 1944.
S 14.1X.29 (E6), R 11.VIL.30+ (E7).

S 19.1X.29¢ (E6).

S 19.1X.29 (E6), R 29,111.32 (E8), T 1942.

109
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 498

Royaume-Uni

Nouvelle-Zélande

Union

sud-africaine

Inde
Australie

Canada
Siam

Nicaragua

Yougoslavie*
Albanie*

Iran (Perse)
Roumanie*

Pologne
Colombie

Paraguay
Argentine

Turquie
Bolivie
Monaco*

Iraq

Liechtenstein*
Egypte

I:
Il:
I:
IT :

S 19.IX.29, R 5.IL.30 (E6) ;
S 28.11.402 (E16).
S 19.1X.29 (E6) :
S L.IV.40a (E16).

: S19.IX.29, R 7.1V.30 (E6) ;

: §7.1V.402 (E16).

: S19.IX.29, R 5.11.30 (E6) ;

: S28.IL.40 (E16).

: S20.IX.29, R 18.VIIL.30 (E6) ;
: S21.VIIL.402 (E16).

S 20.IX.29, R 28.VIL.30+ (E6).

: §20.1X.29 (E6), R 7.V.30 (E7);
: S 3.V.40 (E16).

S 24.IX.29ad (F6) (protocole signé le 14.1X.29 mais
jamais ratifié).
S 16.V.30 (E6), R 24.X1.30> (E7), T 1935.

: Set R 17.IX.30 (E7);
: S7.X1.35P (E12), T 1946.

S 2.X.30 (E7), R 19.IX.32P (E9).

: S8.X.30, R 9.VL31 (E7):
: S4.VI.36 (E12) (corrigé E13), T 1941.

S 24.1.31¢ (F6).

: S 6.1.322 (D6) ;
: Set R 30.X.372 (E14).

Set R 11.V.332 (E9).

S 28.XI1.35cd (E12) (protocole signé le 28.XI1.35
mais jamais ratifié).

S 12.1V.3624 (E12) (protocole signé le 12.1V.36
mais jamais ratifié).

Set R 7.VIL.362 (E12, E13).

Set R 22.1V.374 (E13), T 1942.

S 22.1X.38cd (E15) (protocole signé le 22.1X.38
mais jamais ratifié).

S 22.111.392 (E15), T 1944.

S 30.V.39¢4 (E15) (protocole signé le 30.V.39 mais
jamais ratifié).

Le tableau IT énumère divers types de déclarations aux fins d’accepta-
tion de la juridiction obligatoire de la Cour permanente de Justice inter-
nationale, classés en fonction de la durée de validité stipulée :

110
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 499

TABLEAU I. DURÉE DES DECLARATIONS
VISANT LA COUR PERMANENTE DE JUSTICE INTERNATIONALE

* Déclarations encore en vigueur en vertu de l’article 36, paragraphe 5, du Statut de
la Cour internationale de Justice.

1. Déclarations faites pour une durée déterminée
1) Cinq ans

Danemark I (1921), Suisse I (1921), Pays-Bas J (1921), Suède I (1921), Nor-
vege I (1921), Lituanie I (1921), Brésil I (1921), Luxembourg I (1921), Fin-
lande I (1921), Autriche I (1922), Chine (1922), Estonie I (1923), Lettonie I
(1923), Ethiopie I (1926), Allemagne I (1927), Hongrie I (1928), Italie (1929),
Lettonie II (1929), France II (1929), Grèce I (1929), Lituanie IT (1930),
Yougoslavie (1930), Albanie I (1930), Roumanie I (1930), Pologne (1931),
Allemagne II (1933), Grèce II (1934), Hongrie II (1934), Lituanie III (1935),
Albanie II (1935), France III (1936), Turquie (1936), Roumanie II (1936),
Autriche II (1937), Monaco (1937), Egypte (1939), Liechtenstein (1939),
Grèce ITT (1939).

2) Dix ans
Danemark If (1925), Suisse II (1926), Pays-Bas II (1926), Suède II (1926),
Norvège II (1926), Finlande IT (1927), Autriche IT (1927), Estonie II (1928),
Espagne (1928), Tchécoslovaquie (1929), Pérou (1929), Siam I (1929), Argen-
tine (1935), Bolivie (1936), Danemark III (1936), Suisse HT (1936), Pays-
Bas III (1936), Suède III (1936), Norvège III (1936), Brésil IT (1937),
Estonie III (1938), Siam II (1940).

3) Quinze ans
France I (1924), Belgique (1925).

4) Vingt ans
Etat libre d’Irlande (1929).

5) Deux ans
Ethiopie II (1932), Ethiopie III (1934).

6) Date fixe d’expiration
Hongrie ITI (1939).

7) Durée déterminée et renouvellement automatique sauf dénonciation moyennant
préavis de six mois
Luxembourg IT (1930) x.

2. Déclarations faites pour une durée initiale déterminée

puis continuellement en vigueur jusqu'à notification de leur dénonciation

1) Durée initiale de dix ans
Royaume-Uni I (1929), II (1940), Nouvelle-Zélande I (1929), IT (1940), Union
sud-africaine I (1929), II (1940), Australie I (1929), II (1940), Inde I (1929),
II (1940), Canada (1929).

2} Durée initiale de cinq ans
Lettonie III (1935), Irak (1938).

3) Durée initiale de six ans
Iran (Perse) (1930).

111
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 500

3. Déclarations faites sans stipulation de durée
Portugal (1921), Salvador (1921), Costa Rica (1921), Uruguay (1921), Libéria
(1921), Bulgarie (1921), Haïti (1921), Panama (1921)*, République domini-
caine (1924)*, Guatemala (1926), Nicaragua (1929), Colombie I (1932), Para-
guay (1933), Colombie II (1937).

L’analyse du tableau IT conduit à formuler les observations suivantes.

Tout d’abord, pendant les premières années d’existence de la Cour
permanente de Justice internationale — autrement dit dans les années vingt
— la plupart des Etats signataires du Statut de la Cour permanente de
Justice internationale (dont certains n’avaient pas déposé la ratification
requise du protocole de signature) ont accepté la disposition facultative.
Nombre d’entre eux l’ont acceptée pour une durée déterminée, le plus
souvent cinq ans ; de plus, de nombreux pays ont renouvelé leur accep-
tation au terme de la période initiale. Par contre — notamment aux tous
débuts de la Cour permanente de Justice internationale —, certaines
déclarations ne stipulaient aucune durée de validité.

Deuxièmement, le tournant le plus remarquable s’est situé en 1929,
lorsque la Grande-Bretagne a introduit un nouveau concept, celui de la
révocabilité immédiate d’une déclaration. La Grande-Bretagne a accepté
la juridiction obligatoire par une déclaration dont il était stipulé qu’elle
resterait valable au terme de sa durée initiale de dix ans, jusqu’à ce qu’il soit
donné notification de sa dénonciation. Le passage pertinent de la décla-
ration était ainsi CONÇU :

« Je déclare reconnaître comme obligatoire ... la juridiction de la
Cour ... pour une durée de dix années et par la suite jusqu’à ce qu'il soit
donné notification de l’abrogation de cette acceptation. » (C.P.J.I.
série E n° 6, p. 479.)

Cet exemple fut suivi par les pays alors membres du Commonwealth,
comme l’Union sud-afriacine (19 septembre 1929), l'Inde (19 septembre
1929), la Nouvelle-Zélande (19 septembre 1929), l'Australie (20 septembre
1929) et le Canada (20 septembre 1929). Pendant l'existence de la Cour
permanente de Justice internationale, cette position fut imitée par l’Iran
(2 octobre 1930), la Lettonie (31 janvier 1935) et l’Iraq (22 septembre
1938).

La troisième étape débuta en 1930, sous l'impulsion du Luxembourg qui
fit une déclaration pour une durée de cinq ans automatiquement renou-
velable sauf dénonciation avec préavis de six mois. La déclaration du
Luxembourg se termine ainsi :

« La présente déclaration est faite pour une durée de cinq ans. Si
elle n’est pas dénoncée six mois avant l’expiration de ce délai, elle sera

112
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 501

considérée comme renouvelée pour une nouvelle période de cing ans
et ainsi de suite !. »

Certaines déclarations ont été dénoncées ou modifiées alors qu’elles
étaient encore en vigueur. La Colombie, qui avait fait le 6 janvier 1932 une
déclaration sans aucune mention de durée, en a fait le 30 octobre 1937 une
nouvelle, qui devait demeurer en vigueur pour une période de dix ans, de
manière à introduire une nouvelle réserve.

Par un décret du 26 avril 1938, le Paraguay a dénoncé l’acceptation de la
juridiction obligatoire qui résultait de sa déclaration de 1933 (CPJ.I.
série E n° 14, p. 51). Ayant été avisés par le Secrétaire général de la
Société des Nations du retrait du Paraguay, certains pays ont formulé
des réserves expresses sur l’effet d’une telle dénonciation, réserves qui sont
consignées dans une des publications de la Cour permanente (C.P.J.L.
série E n° 15, p. 220).

La Bolivie « exprime les réserves les plus formelles sur la portée juridique
du décret, et prie le Secrétaire général de porter ces réserves à la con-
naissance des Etats signataires du Statut et des Membres de la Société
des Nations ».

La Belgique « en prenant acte de la dénonciation dont il s’agit, ne croit
pas pouvoir se dispenser de faire toutes réserves ».

Le Brésil «ne peut accueillir une telle déclaration sans réserve ex-
presse ».

La Suède « se voit obligée de faire toutes réserves ; à son avis, il incom-
bera à la Cour elle-même de statuer, le cas échéant, sur l’effet juridique
d’une telle déclaration ».

La Tchécoslovaquie « est d'avis qu’en l’absence de toute disposition du
Statut visant la dénonciation des déclarations, il y a lieu de se référer sur
ce point aux règles générales du droit international concernant la ter-
minaison des engagements internationaux ».

Les Pays-Bas « tout en ne s’opposant pas à la dénonciation, se voient
obligés de faire toutes réserves pour ce qui concerne le droit des Etats de
dénoncer les traités qui ne contiennent pas de clause à cet effet ».

Le 7 septembre 1939, le Royaume-Uni, qui avait, comme il a été rappelé
plus haut, fait le 19 septembre 1929 une déclaration pour une période
initiale de dix ans, qui devait rester en vigueur par la suite jusqu’à ce qu’une
dénonciation fût notifiée, a fait savoir par lettre ce qui suit :

« La situation actuelle indique clairement que dans les circons-

! La traduction de cette déclaration en anglais par le Greffe de la Cour internationale
de Justice (voir L.CJ. Yearbook 1982-1983, p. 73) diffère de celle figurant dans le
Septième Rapport annuel de la Cour permanente de Justice internationale (P.C.LJ.,
Series E, No. 7, p. 464).

113
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 502

tances présentes le Pacte a perdu tout effet réel, que tout le système
mis en place pour la préservation de la paix s’est révélé inefficace, et
que les conditions dans lesquelles le Gouvernement de Sa Majesté a
adhéré à la Disposition facultative n'existent plus...

En conséquence, je suis chargé de vous faire savoir que le Gouver-
nement de Sa Majesté, convaincu de fermement défendre les principes
qui ont inspiré le Pacte, ne considérera pas que son adhésion à la
Disposition facultative s'applique aux différends qui pourraient
découler d'événements survenus au cours des hostilités actuelles. »
(C.P.J.I. série E n° 16, p. 330-331.) [Traduction du Greffe.]

D’autres nations du Commonwealth, telles que la Nouvelle-Zélande,
PÜnion sud-africaine, l’Australie, l'Inde et le Canada ont suivi cet
exemple. De même, la France, qui avait fait le 7 avril 1936 une déciara-
tion valable pour une période de cinq ans, a adressé le 10 septembre au Se-
crétaire général de la Société des Nations une lettre où l’on pouvait lire :

« Les conditions dans lesquelles le Gouvernement français avait
adhéré à cette clause se trouvent aujourd’hui profondément modi-
fiées. En particulier, depuis que le système de règlement des conflits
internationaux établi par le Pacte de la Société des Nations n'est
plus regardé comme liant uniformément et obligatoirement tous les
Membres de la Société des Nations, la question de la belligérance et
des droits des neutres apparaît sous un aspect entièrement nouveau.

Le Gouvernement français considère donc, comme le Gouverne-
ment britannique, dont le point de vue vous a été exposé d’autre part,
que son acceptation de la clause de l’article 36 du Statut de la Cour
permanente de Justice internationale ne peut plus désormais avoir
d'effet à l'égard des différends relatifs à des événements qui vien-
draient à se produire durant le cours de la présente guerre. » ({bid,
p. 329.)

Ces lettres sont parvenues au Secrétariat de la Société des Nations, qui
les a communiquées aux Etats parties au protocole de signature ainsi qu’à
d’autres Etats. Le Seizième Rapport de la Cour permanente de Justice
internationale indique que certaines réserves ont été faites (ibid., p. 325).
Dans sa réponse du 25 septembre 1939, le Gouvernement de la Suisse a
formulé « des réserves sur le principe d’une dénonciation faite dans ces
conditions ». Par lettres datées respectivement des 20 et 30 novembre et
12 décembre 1939, 5 janvier et 6 mai 1940, la Belgique, les Pays-Bas, le
Pérou, l'Estonie et le Siam ont réservé leur position. Le Gouvernement du
Danemark a, le 29 janvier 1940, également formulé des réserves au sujet
des déclarations des nations du Commonwealth et de la France, «en
particulier en ce qui concerne leur portée à l’égard des différends n’ayant
aucun rapport direct avec la guerre ». Les Gouvernements de la Norvège et
de la Suède ont, les 15 et 20 décembre 1939 respectivement, formulé des
« réserves sur l’effet juridique des actes de dénonciation susvisés, notam-
ment en ce qui concerne les différends n’ayant aucun rapport avec la
guerre ». En outre, ils ont signalé :

114
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 503

« qu’il appartient à la Cour elle-même, en vertu de l’article 36 du
Statut et des déclarations qui s’y réfèrent, de statuer sur sa propre
compétence et, le cas échéant, de se prononcer sur la validité et
éventuellement sur la portée de ces actes de dénonciation ».

Le 7 mai 1940 le Gouvernement du Brésil a également fait des réserves sur
cette « initiative unilatérale ... pour tout ce qui concerne les questions
relevant de ses droits de neutre dans la guerre actuelle et justiciables devant
la Cour ».

Il est intéressant à cet égard de constater qu’à propos du retrait de la
déclaration du Paraguay, la Suède a suggéré que la Cour se prononce
éventuellement sur l’effet juridique ou sur la portée de la dénonciation de
déclarations existantes, et que la Suède et la Norvège ont fait conjointe-
ment une suggestion analogue à propos des amendements introduits par
les nations du Commonwealth et par la France.

Il est à noter aussi qu’un certain nombre d'Etats ont fait diverses réserves
quand ils ont renouvelé leurs déclarations à l'expiration de la période qui y
était stipulée.

Ih

Je vais maintenant m’efforcer d’analyser la période de validité des
déclarations d’adhésion à la disposition facultative en application de l’ar-
ticle 36, paragraphe 2, du Statut de la Cour internationale de Justice. Les
Etats ayant fait de telles déclarations sont au nombre de quarante-sept. Le
tableau HJ pourra sans doute faciliter l'étude ultérieure de ce pro-
blème ! :

TABLEAU III. DECLARATIONS FAITES SOUS LE REGIME DU STATUT
DE LA COUR INTERNATIONALE DE JUSTICE (PAR ORDRE CHRONOLOGIQUE)

Les chiffres entre parenthèses indiquent l’année de l'Annuaire de la C.1.J.

* Dernières déclarations qui sont venues à expiration ou ont été dénoncées.
T = Année de retrait.

E = Année d'expiration.

Pays-Bas 1: S.VIIL.46 (46/47) ; IL: 1.VIILS6 (55/56).

Etats-Unis I: 14.VIIL.46 (46/47) ; IL: 6.1V.84

Chine* 26.X.46 (46/47), T 1972.

Norvège I: 16.X1.46 (46/47) ; I]: 17.XIL.56 (56/57);
III: 2.1V.76 (75/76).

Danemark 1: 10.XI1.46 (46/47) ; I]: 10.XIL.56 (56/57)

! Les dates indiquées dans ce tableau sont celles de la signature des déclarations, qui
sont parfois les mêmes que les dates de dépôt des déclarations auprès du Secrétariat de
l'Organisation des Nations Unies. On peut certes se demander si une déclaration entre en
vigueur à la date de sa signature ou à la date de son dépôt auprès de l'Organisation des
Nations Unies, mais pour simplifier je n’ai indiqué dans le tableau que les dates de
signature.

115
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 504

Guatemala*
France*

Suède
Turquie*
Philippines
Mexique
Honduras
Brésil*
Belgique
Bolivie*
Pakistan

Suisse
Liechtenstein
Israël

Liberia
Australie
Royaume-Uni

Afrique du Sud*
Portugal
Inde

Egypte

Cambodge
(aujourd’hui
Kampuchea
démocratique)

Soudan
Finlande
Japon
Somalie
Ouganda
Kenya
Nigéria
Gambie
Malawi
Malte

Maurice
Swaziland

27.1.47 (46/47), E 1952.
IT: non datée: 1947? (46/47); II: 10.VIES9 (58/59) ;
III] : 16.V.66 (65/66), T 1974.

1: 5.IV.47 (46/47) ; IL : 6.1V.57 (56/57).
I: 22.V.47 (47/48) ; IL: 19.IV.54 (53/54), E 1972.
1: 12.VIL.47 (47/48) ; I : 23.XIL71 (71/72).
23.X.47 (47/48)

1: 2.11.48 (47/48) ; II : 20.11.60 (59/60)

12.11.48 (47/48), E 1953.

1: 10.VI.48 (47/48) : II : 3.1V.58 (57/58).
5.VII.48 (47/48), E 1953.

1: 22.VI.48 (47/48) ; II : 23.V.57 (56/57) ;
IT : 12.IX.60 (60/61).

6.VII.48 (47/48).
10,111.48 (47/48).

1: 4.1X.50 (50/51) ; IL : 3.X.56 (56/57).
3.111.52 (51/52).

1: 6.11.54 (53/54) ; Il : 13.1I1.75 (74/75).

I: 1.VI.55 (54/55) ; IL: 31.X.55 (55/56) ;
IIL : 18.1V.57 (56/57) ; IV : 26.XL.58 (58/59) ;
V : 27.X1.63 (63/64) ; VI: 1.1.69 (68/69).

12.1X.55 (55/56), T 1969.
19.XIL.55 (55/56).

1: 7.1.56 (55/56) ; II : 14.IX.59 (59/60) ;
THE: 15.1X.74 (74/75).

18.VIL.57 (56/57).

9.1X.57 (57/58).
30.XI1.57 (57/58).
25.VL.58 (57/58).
15.1X.58 (58/59).
25.11.63 (62/63).
3.X.63 (63/64).
12.1V.65 (64/65).
14.VIIL65 (65/66).
14.V1.66 (65/66).
22.X1.66 (66/67).

I: 29.XI.66 (66/67) ; II : 2.1.81 (80/81) ;
Ill: 2.1X.83 (83/84).

4.1X.68 (68/69).
9.V.69 (68/69).

116
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 505

Botswana 14.1.70 (69/70).
Canada 7.1V.70 (69/70).
Autriche 28.IV.71 (70/71).
Costa Rica 5.11.73 (72/73).
EI Salvador 26.X1.73 (73/74).
Nouvelle-Zélande = 22.1X.77 (77/78).
Togo 24.X.79 (79/80).
Barbade 24.VIL.80 (80/81).

Le tableau IV ci-après a pour but d’indiquer les divers types de décla-
rations portant acceptation de la juridiction obligatoire sous le régime du
Statut de la Cour internationale de Justice, en fonction de leur durée
apparente :

TABLEAU IV. PÉRIODE DE VALIDITÉ DES DECLARATIONS FAITES
SOUS LE REGIME DE LA COUR INTERNATIONALE DE JUSTICE

+ Déclarations dénoncées et remplacées par de nouvelles déclarations.
* Déclarations venues à expiration ou dénoncées.

1. Déclarations valables pour une période déterminée

1) Pour une période de cinq ou dix ans
Norvège I (1946)+, Danemark I (1946)+, Guatemala (1947)*, France I
(1947 ?), Suède I (1947)+, Turquie I (1947)+, Honduras I (1948)+, Brésil
(1948)*, Belgique I (1948)+, Bolivie (1948)*, Israël I (1950)+, Turquie II
(1954)*, El Salvador (1973).

2) Pour une période déterminée automatiquement renouvable
Costa Rica (1973).

3) Pour une période déterminée automatiquement renouvelable sauf dénonciation
moyennant préavis (de six mois)
Pays-Bas IT (1956), Norvège II (1956)+, Danemark IT (1956), Suède IT (1957),
Finlande (1958), Nouvelle-Zélande (1973), Norvège III (1976).

4) Valables jusqu’à préavis de dénonciation (de six mois ou un an)

Etats-Unis (1946), Mexique (1947), Suisse (1948), Liechtenstein (1950).

2. Déclarations valables jusqu'à ce qu'une dénonciation
soit notifiée
1) Après une période initiale déterminée
Pays-Bas J (1946)+, Philippines I (1947)+, Pakistan I (1948)+, Libéria
(1952), Portugal (1955), Cambodge (1957), Belgique II (1958), Japon (1958),
France IT (1959)+, Autriche (1971).
2) Sans période initiale déterminée
Australie I (1954)+, Royaume-Uni I (1955)+, Royaume-Uni II (1955),

117
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 506

Afrique du Sud (1955)*, Inde I (1955), Israël II (1956), Soudan (1957), Pakis-
tan II (1957), Royaume-Uni III (1957), Royaume-Uni IV (1958},
Inde I (1959)+, Pakistan ITI (1960), Somalie (1963), Royaume-Uni V (1963)*,
Kenya (1965), France III (1966)*, Gambie (1966), Malte I (1966}*,
Maurice (1968), Royaume-Uni VI (1969), Canada (1970), Philippines II
(1971), Inde II (1974), Australie H (1975), Barbade (1980), Malte IT (1981)*.

3. Déclarations ne contenant aucune mention de durée
ou faites pour une période indéfinie ou illimitée!
Honduras II (1960), Ouganda (1963), Nigéria (1965), Malawi (1966), Swa-
ziland (1969), Botswana (1970), Togo (1979), Malte HI (1983).

Ayant examiné ces déclarations, je voudrais faire les remarques sui-
vantes.

Premièrement, parmi les déclarations faites pour une période détermi-
née (voir tableau IV, par. 1, al. 1 et 2), celles du Guatemala, du Brésil, de la
Bolivie et de la Turquie IT sont arrivées à expiration ; et les déclarations
Norvège I, Danemark I, France I, Suède I, Honduras I, Belgique I et Israël I
ont été remplacées par des déclarations rédigées différemment. La seule
déclaration qui reste valable pour une durée déterminée est celle d’El
Salvador, qui a renouvelé sa déclaration pour une nouvelle période de dix
ans en 1978. La déclaration du Costa Rica a été renouvelée deux fois et
demeure valable.

Deuxièmement, s’agissant des déclarations faites pour une période ini-
tiale déterminée et demeurant en vigueur jusqu’à ce qu’une dénonciation
soit notifiée (voir tableau IV, par. 2, al. 1) (autrement dit celles dont la
déclaration du Royaume-Uni de 1929 a constitué le premier exemple), la
période initiale prévue dans chaque cas est déjà expirée. Les déclarations
des Pays-Bas I, Philippines I, Pakistan I et France IT ont été remplacées par
des déclarations conçues en d’autres termes, et celles du Libéria, du Por-
tugal, du Cambodge, de la Belgique II, du Japon et de l’Autriche demeu-
reront maintenant en vigueur jusqu’à leur dénonciation. De ce point de
vue, les déclarations ont désormais le même effet que celles qui demeurent
simplement en vigueur jusqu’à ce qu’une dénonciation soit notifiée (ta-
bleau IV, par. 2, al. 2), comme celles des Etats suivants : Israël II, Soudan,
Pakistan III, Somalie, Kenya, Gambie, Royaume-Uni VI, Maurice, Cana-
da, Philippines IL, Inde JII, Australie IT et Barbade. (Les déclarations de
l'Afrique du Sud, de la France III et de Malte I ? du tableau IV, par. 2, al. 2)
ont été dénoncées respectivement en 1967, 1974 et 1983.)

! La deuxième déclaration du Honduras a été faite pour une période indéfinie, et celle
du Togo pour une période illimitée.

2 La déclaration Malte JI devait remplacer la déclaration Malte I mais a été retirée en
1982, pour revenir à la déclaration Malte I.

118
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 507

Troisièmement, les déclarations pour lesquelles il n’est pas prévu de
période de validité déterminée et celles qui ont été faites pour une periode
indéfinie ou illimitée (tableau IV, par. 3), ont été fort rares ; il s’agit des
déclararions suivantes : Honduras II, Ouganda, Nigéria, Malawi, Swazi-
land, Botswana, Togo et Malte II. De plus, les cinq déclarations suivantes,
faites du temps de la Cour permanente, demeurent en vigueur en appli-
cation de l’article 36, paragraphe 5, du Statut de la Cour internationale de
Justice : Uruguay (1921), Panama (1921), Haïti (1921), République domi-
nicaine (1924) et Colombie II (1937).

Quatrièmement, les déclarations qui ne peuvent être dénoncées que
moyennant préavis (de six mois ou un an — voir tableau IV, par. 1, al. 4 — il
s’agit de celles inaugurées par la déclaration luxembourgeoise de 1930) ont
été faites par les Etats-Unis, le Mexique, la Suisse et le Liechtenstein ; et les
déclarations des Pays-Bas II, du Danemark II, de la Suède II, de la Fin-
lande, de la Nouvelle-Zélande, de la Norvège III sont toujours valables
pour une durée déterminée, laquelle est prorogée à moins que le renouvel-
lement ne soit dénoncé moyennant préavis de six mois (tableau IV, par. 1,
al. 3). Il faut y ajouter la déclaration faite en 1930 par le Luxembourg,
transférée à la Cour actuelle par le jeu de l’article 36, paragraphe 5, de
son Statut.

J'en viens maintenant à la pratique suivie pour dénoncer les déclarations
sous le régime de la Cour internationale de Justice. Les déclarations faites à
l'époque de la Cour permanente de Justice internationale par l'Iran (au-
trefois la Perse), l'Australie, le Royaume-Uni, l'Afrique du Sud, }’Inde, le
Canada et la Nouvelle-Zélande — qui devaient demeurer en vigueur tant
qu’une dénonciation n’était pas notifiée, et qui avaient été transférées à la
Cour internationale de Justice en application de l’article 36, paragraphes,
du Statut — ont été en fait dénoncées en 1951, 1954, 1955, 1955, 1956, 1970
et 1977 respectivement ; la déclaration d’El Salvador faite en 1921, qui ne
contenait aucune mention de durée et avait été transférée à la Cour
internationale de Justice, a également été retirée en 1973. Exception faite
de l’Iran, qui a simplement dénoncé sa déclaration le 9 juillet 1951, ces
anciennes déclarations remontant à l’époque de la Cour permanente ont
toutes été remplacées par de nouvelles déclarations comportant de nou-
velles réserves ou stipulant d’autres conditions.

I] est fait aussi état de nombreux cas où des déclarations valables faites
sous l'empire du Statut de la Cour internationale de Justice ont été
dénoncées et remplacées par de nouvelles déclarations. Le signe « + » dans
le tableau IV les signale, et il importe de noter que ces substitutions ont
toujours eu pour objet de modifier les conditions d’acceptation de la
juridiction obligatoire ou d’ajouter de nouvelles réserves aux déclarations
antérieures. À cet égard on notera que, le 28 février 1984, Israël a informé le
Secrétaire général de Organisation des Nations Unies qu’il modifiait sa
déclaration de 1956. Dans deux cas (Afrique du Sud et France) une

119
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 508

déclaration qui était censée demeurer en vigueur jusqu’à ce qu’une dénon-
ciation soit notifiée a été purement et simplement retirée sans être rem-
placée par une nouvelle déclaration. L’Afrique du Sud a envoyé un avis de
retrait et de dénonciation immédiate le 12 avril 1967 ; la France a dénoncé
sa déclaration par lettre en date du 2 janvier 1974.

IV

Toute tentative de modification d’une réserve paraît être en fait l’équi-
valent d’une dénonciation de la déclaration qui la contient, dans la mesure
où il est ainsi mis fin à une obligation existante contractée en vertu de la
clause facultative. On ne peut, à cet égard, passer sous silence une autre
tendance très révélatrice en matière de déclarations d'adhésion à la clause
facultative : nombreuses sont désormais les déclarations dans lesquelles
les Etats se réservent la faculté d’exclure par la suite diverses catégories de
différends de la compétence de ia Cour.

Le premier Etat à agir de la sorte a été le Portugal en 1956. Dans la
déclaration du Portugal en date du 19 décembre 1955 on trouve le passage
suivant :

« Le Gouvernement portugais se réserve le droit d’exclure du
champ d’application de la présente déclaration, à tout moment au
cours de sa validité, une ou plusieurs catégories déterminées de dif-
férends, en adressant au Secrétaire général de l'Organisation des
Nations Unies une notification qui prendra effet à la date où elle aura
été donnée. » (C.J. Annuaire 1955-1956, p. 180.)

Lorsque la déclaration du Portugal a été communiquée aux Etats parties au
Statut de la Cour internationale de Justice, le Gouvernement de la Suède a
réagi le 23 février 1956 en réservant en ces termes sa position à propos de Ia
modification introduite par le Portugal :

« Le Gouvernement suédois se voit dans l’obligation de déclarer
qu’à son avis la condition citée signifie en réalité que le Portugal ne
s’est pas obligé à accepter la juridiction de la Cour pour n'importe
quel différend ou catégorie de différends. Cette condition réduit à
néant l'obligation visée par la teneur de l’article 36, paragraphe 2, du
Statut, qui prévoit la reconnaissance de la juridiction de la Cour
comme « obligatoire de plein droit ».

Pour ce motif, le Gouvernement suédois doit considérer que la
condition citée est incompatible avec une adhésion à la « clause
facultative » du Statut de la Cour internationale de Justice. » (C.LJ.
Mémoires, Droit de passage sur territoire indien, vol. 1, p. 217.)

En fait le précédent créé par la réserve introduite par le Portugal a été suivi
par nombre d'Etats, qui sont énumérés dans le tableau ci-après :

120
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 509

TABLEAU V. RÉSERVES PRÉVOYANT UN DROIT
DE MODIFICATION IMMÉDIATE

Portugal (1955), Somalie (1963), Kenya (1965), France IIT (1966), Malte I
(1966), Malawi (1966), Maurice (1968), Royaume-Uni VI (1969), Swaziland
(1969), Botswana (1970), Canada (1970), El Salvador (1973), Norvège III
(1976), Nouvelle-Zélande (1977), Togo (1979) et Malte III (1983) (dans un
domaine limité, dans le cas de la Norvège III et de la Nouvelle-Zélande).

On notera en particulier qu’El Salvador a spécifié que cette réserve serait
applicable à tout moment au cours de la période indiquée dans sa décla-
ration.

Vv

Pour résumer, la situation actuelle en ce qui concerne la période de
validité des déclarations se présente ainsi :

Déclarations ne pouvant être dénoncées avant l’expiration de la période
spécifiée ou sans préavis de dénonciation d’une durée déterminée

Costa Rica, E/ Salvador (tableau IV, par. 1, al. 1 et 2).

Danemark, Finlande, Liechtenstein, Mexique, Pays-Bas, Nourvelle-
Zélande, Norvège, Suède, Suisse, Etats-Unis (tableau IV, par. 1, al. 3
et 4)!.

Luxembourg (en application de l’article 36, paragraphe 5, du Sta-
tut).

Déclarations pouvant être dénoncées à tout moment par notification
Australie, Autriche, Barbade, Belgique, Canada, Kampuchea démocra-
tique (anciennement Cambodge), Gambie, Inde, Japon, Kenya, Libéria,
Maurice, Pakistan, Philippines, Portugal, Somalie, Soudan, Royaume-
Uni (tableau IV, par. 2, al. 1 et 2).

Déclarations ne contenant aucune mention de durée ou faites pour une période
indéfinie ou illimitée
Botswana, Honduras, Malawi, Malte, Nigéria, Swaziland, Togo, Ougan-
da (tableau IV, par. 3).
Colombie, République dominicaine, Haïti, Panama, Uruguay (en appli-
cation de l’article 36, paragraphe 5, du Statut).

! La Nouvelle-Zélande et la Norvège se sont réservées le droit de modifier leurs
déclarations, mais seulement quant aux décisions qui seraient prises par la troisième
conférence des Nations Unies sur le droit de la mer en matière de règlement des
différends.

121
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 510

Les déclarations des Etats mentionnés en italiques sont celles par les-
quelles les Etats se réservent le droit d’exclure à tout moment de la com-
pétence de la Cour n’importe quelle catégorie de différends (tableau V)!.

La liste qui précède montre bien qu’un grand nombre d’Etats ont stipulé
dans leurs déclarations que celles-ci peuvent être dénoncées ou modifiées à
tout moment et avec effet immédiat. J'ai aussi mentionné toute une série de
cas de dénonciations faites dans ces conditions. Je ne vois donc pas com-
ment il est possible de soutenir que les déclarations sans indication de
durée (dont le nombre est très limité, comme il a été noté plus haut) ne
peuvent jamais être dénoncées ni modifiées faute d’une telle stipula-
tion.

D'après l’arrét de la Cour :

« le droit de mettre fin immédiatement à des déclarations de durée
indéfinie est loin d’être établi. L’exigence de bonne foi paraît imposer
de leur appliquer par analogie le traitement prévu par le droit des
traités, qui prescrit un délai raisonnable pour le retrait ou la dénon-
ciation de traités ne renfermant aucune clause de durée » (par. 63).

Je m'étonne que la Cour puisse avancer un argument semblable. Elle paraît
ignorer la façon dont la clause facultative a évolué au cours des dernières
décennies : conclut-elle vraiment que, puisque à son avis le droit des traités
est applicable à l’adhésion à la clause facultative, les déclarations dans
lesquelles les Etats déclarants se sont réservés un droit de modification ou
de dénonciation exerçable à tout moment doivent être tenues pour nulles
ou inacceptables parce que contraires au droit des traités ? A coup sûr
aucun traité ne pourrait comporter une telle clause, reconnaissant un droit
unilatéral de modification ou de dénonciation pure et simple du traité avec
effet immédiat, ou alors ce ne serait plus un traité. Telle est pourtant
aujourd’hui la pratique presque normale en fait de déclarations d’adhésion
à la clause facultative.

Chapitre III. Effet quant au Nicaragua de la dénonciation
par les Etats-Unis de l'obligation qu'ils avaient souscrite
en vertu de la clause facultative

Si, contrairement à ce que je pense, le Nicaragua était soumis à la
juridiction obligatoire de la Cour internationale de Justice par l'effet de
l’article 36, paragraphe 5, du Statut, la déclaration de durée indéfinie faite
par le Nicaragua en 1929 devrait s’interpréter, vu la pratique passée ci-
dessus évoquée, comme étant dénonçable sans préavis. De leur côté, les
Etats-Unis, dont la déclaration de 1946 devait demeurer en vigueur de
plein droit jusqu’à l’expiration d’un délai de six mois à compter de la date

' Voir note 1, p. 509.

122
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 511

où notification serait donnée de l'intention d’y mettre fin, ont modifié cette
déclaration quelques jours seulement avant que la Cour ne soit saisie de la
présente instance.

C’est ici que se pose la question de la réciprocité, dans une affaire où,
pour l’une des parties, l'adhésion à la clause facultative est dénonçable à
tout moment, et où l’autre partie est tenue par sa propre déclaration de ne
la dénoncer qu'avec un certain préavis. La clause facultative, en fait, joue
un double rôle : un rôle positif, dans la mesure où elle peut à l’occasion
permettre une requête unilatérale, et un rôle négatif dans la mesure où un
défendeur peut parfois se trouver cité contre son gré. Ainsi, un Etat, en
déclarant accepter la juridiction obligatoire de la Cour, peut chercher à se
voir reconnaître qualité pour agir dans une affaire où les chances sont de
son côté, mais il peut aussi, lorsqu'il se sent en mauvaise posture, chercher à
échapper à la juridiction obligatoire de la Cour en dénonçant ou modifiant
sa déclaration.

La clause facultative est conçue pour que chaque Etat puisse déclarer
« reconnaître comme obligatoire … la juridiction de la Cour ... [seulement]
à l'égard de tout autre Etat acceptant la même obligation » (article 36,
paragraphe 2, du Statut). Est-il raisonnable ou équitable, dans ces condi-
tions, d’autoriser une partie qui, comme défendeur, est libre de s’affranchir
à tout moment de la juridiction obligatoire de la Cour, à s’en prévaloir
comme demandeur, en imposant à l’autre partie une obligation rigoureuse
à laquelle il n’est pas lui-même soumis ?! La réciprocité de l’obligation
doit exister à la date de la saisine, et l’adhésion du demandeur et du
défendeur à la juridiction de la Cour doit être valable à cette même date. A
mon sens, le Nicaragua n’est pas en droit d’invoquer une obligation à
laquelle il n’est pas lui-même tenu et que les Etats-Unis, en tant que
défendeur, se sont imposés par leur déclaration antérieure. Les Etats-Unis
sont donc pleinement exemptés de la juridiction de la Cour par rapport au
Nicaragua à la date où celui-ci a présenté sa requête.

On dira peut-être que l’interprétation de la déclaration d’acceptation de
la juridiction obligatoire de la Cour que j’ai donnée ci-dessus tend à
remettre en question la raison d’être initiale de la clause facultative. Ma
réponse sera la suivante : cette clause a été proposée pour la première fois
dans les débuts de la Cour permanente, peu après la fin de la première
guerre mondiale, quand est apparu hors d’atteinte l’idéal selon lequel, dans
l’ordre international comme sur le plan interne, un tribunal devrait avoir

' A cet égard, il est intéressant de mentionner un nouveau type de réserve formulé
pour la première fois en 1959 par l'Inde, laquelle avait adhéré à la clause facultative,
pour empêcher un Etat qui n’avait pas fait de même d’invoquer subitement comme
demandeur une acceptation immédiate de la clause. Cette déclaration du 14 septembre
1959 excluait le cas où « l’acceptation de la juridiction obligatoire de la Cour au nom
d’une autre partie au différend a été déposée ou ratifiée moins de douze mois avant la
date du dépôt de la requête par laquelle la Cour est saisie du différend ».(C.I.J. Annuaire
1959-1960, p. 238.) Cette formule a été reprise par la Somalie (25 mars 1963), Malte
(29 novembre 1966), Maurice (4 septembre 1968) et le Royaume-Uni (1e janvier
1969).

123
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 512

pleine compétence pour connaître de tout différend. Les rédacteurs du
Statut de la Cour permanente de Justice internationale envisageaient sans
doute la clause facultative comme une première étape vers l’objectif final,
qui était que la Cour internationale ait pleine juridiction pour tous les
litiges. Cette même conception de la clause facultative est aussi celle qui a
prévalu lors de la préparation du nouveau Statut de la Cour internationale
de Justice à la conférence de San Francisco, en 1945, avec en arrière-plan
la dénonciation « du fléau de la guerre qui ... a infligé à l’humanité
d’indicibles souffrances » (voir le préambule de la Charte des Nations
Unies).

La primauté du droit doit être la règle au sein de la communauté
internationale, tout comme dans les sociétés nationales modernes, où la
suprématie des tribunaux doit toujours être préservée. Cependant les réa-
lités de l’ordre international — où prévaut encore un manque de confiance
à l’égard du droit international et où les mécanismes qui permettraient
d’en imposer le respect font défaut — ne répondent pas encore aux espé-
rances des idéalistes du début des années vingt ou du milieu des années
quarante.

Je relève que, par contraste avec l’époque de la Cour permanente, où une
grande majorité des Etats parties étaient soumis à la juridiction obligatoire
de la Cour en vertu de la disposition facultative, aujourd’hui, dans les
années quatre-vingt, moins d’un tiers des Etats parties au Statut de la Cour
internationale de Justice ont accepté sa juridiction obligatoire. Malgré
l'appel lancé par l’Assemblée générale des Nations Unies en 1974 dans sa
résolution 3232 (XXIX) portant sur l’examen du-réle de la Cour interna-
tionale de Justice, où l’on peut lire notamment que :

« [L'Assemblée générale] reconnaît qu’il est souhaitabie que les
Etats étudient la possibilité d'accepter, avec aussi peu de réserves que
possible, la juridiction obligatoire de la Cour internationale de Jus-
tice, conformément à l’article 36 de son Statut »,

deux Etats seulement, le Togo et la Barbade, ont adhéré à la clause
facultative au cours des dix dernières années.

Un fait est frappant : les Etats qui ont souscit une déclaration par
laquelle ils s’obligent à ne pas se soustraire à la juridiction obligatoire de la
Cour quand ils risquent d’être attraits devant celle-ci sont extrêmement
peu nombreux — trois pays de l'hémisphère occidental, le Costa Rica, le
Mexique et les Etats-Unis, et sept d'Europe occidentale, le Danemark, la
Finlande, le Liechtenstein, le Luxembourg, la Nouvelle-Zélande, la Nor-
vège, les Pays-Bas, la Suède et la Suisse. Qui plus est, la clause facultative,
qui avait été rédigée en 1920 sans que soit prévue la possibilité de réserves,
est soumise aujourd’hui à une multiplicité de réserves semblables.

La Cour ne devrait pas fermer les yeux sur le fait que, dans la commu-
nauté internationale, la pratique et l’expérience des quarante dernières
années ont donné un nouveau sens à la clause facultative. Le principe de

124
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. ODA) 513

base qui veut que la compétence d’une institution judiciaire internationale
repose sur le consentement d'Etats souverains demeure intact, et il n’est
pas possible d’y contrevenir par le jeu de la clause facultative. La clause
facultative n’en conserve pas moins son utilité lorsque l’une des parties
bona fide à un différend, quoique non disposée à engager une procédure par
la conclusion d’un compromis, n’a pas d’objection à comparaître devant la
Cour si l’autre partie est disposée à le faire. Je ne doute pas en revanche que
l'interprétation que donne le présent arrêt de la clause facultative conduira
inévitablement les Etats déclarants à dénoncer leur déclaration ou, à tout le
moins, à en supprimer toute clause de préavis, pour éviter d’être cités
comme défendeurs dans une instance introduite par d’autres Etats, libres
eux-mêmes de se dégager à tout moment de la juridiction de la Cour.
L'intérêt de la clause facultative en serait grandement diminué.

CONCLUSIONS

Mes conclusions sont donc les suivantes : premièrement, il n’existe
aucune raison de penser que le Nicaragua, auquel l’article 36, para-
graphe 5, du Statut est inapplicable, puisse être considéré comme ayant
qualité pour agir en la présente espèce parce qu’il aurait accepté la clause
facultative ; deuxièmement, à supposer même que le Nicaragua ait qualité
pour agir, il ne peut être donné suite à sa requête sur la base de la clause
facultative, les Etats-Unis ayant, avant la saisine, exclu par rapport au
Nicaragua ce type de différend de l'obligation qui résulte pour eux de
ladite clause ; le Nicaragua ne peut donc pas invoquer le délai fixe de
préavis dont est assortie l’acceptation de la juridiction de la Cour par les
Etats-Unis.

Je regrette de ne pas avoir eu le temps de traiter de la réserve dite
« Vandenberg », mais à mon sens, et sans même qu'ils l’aient invoquée, les
Etats-Unis, pour les raisons que j’ai indiquées, ne sont pas soumis en la
présente espèce à la juridiction obligatoire de la Cour fondée sur la-clause
facultative.

(Signé) Shigeru ODA.

125
